         Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 1 of 45



1    PATTERSON BELKNAP WEBB & TYLER LLP

2    Steven A. Zalesin (pro hac vice admission pending)
     Adeel A. Mangi (pro hac vice admission pending)
3    Zachary Kolodin (pro hac vice admission pending)
     Amir Badat (pro hac vice admission pending)
4    1133 Avenue of the Americas
     New York, NY 10036-6710
5    Tel: (212) 336-2000
     Fax: (212) 336-2222
6
     LAFAYETTE & KUMAGAI LLP
7
     Gary T. Lafayette (SBN 088666)
8    Brian H. Chun (SBN 215417)
     1300 Clay Street, Suite 810
9    Oakland, CA 94612
     Tel: (415) 357-4600
10   Fax: (415) 357-4605

11   Attorneys for Amici Curiae 58 Religious Organizations

12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13                                  OAKLAND DIVISION

14   SIERRA CLUB and SOUTHERN BORDER
     COMMUNITIES COALITION,                                  Case No. 4:19-cv-00892-HSG
15
                                Plaintiffs,                  BRIEF OF 58 RELIGIOUS
16
                                                             ORGANIZATIONS AS AMICI CURIAE
           vs.
17                                                           IN SUPPORT OF PLAINTIFFS'
     DONALD J. TRUMP, in his official capacity as            MOTION FOR A PRELIMINARY
18   President of the United States, et al.,                 INJUNCTION
19                              Defendants.                  Date:     05/17/2019
20                                                           Time:     10:00 AM

21

22

23

24

25

26

27
28
                                                            BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                      AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                          MOTION FOR A PRELIMINARY INJUNCTION
                                                                                   19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 2 of 45



1                                                         TABLE OF CONTENTS

2                                                                                                                                               Page

3    TABLE OF AUTHORITIES ................................................................................................................ ii

4    INTERESTS OF AMICI ........................................................................................................................1

5    INTRODUCTION .................................................................................................................................2

6    ARGUMENT.........................................................................................................................................3

7    THE COURT SHOULD ISSUE A PRELIMINARY INJUNCTION...................................................3

8              A.         The Constitutional Separation of Powers Serves to Protect Individual Liberty ............3

9              B.         Plaintiffs’ Claims Are Likely to Succeed on the Merits Because the Defendants’
                          Diversion of Funds Violates the Appropriations Clause ...............................................5
10
               C.         The Defendants’ Violations of the Appropriations Clause Aim to Harm
11                        Immigrants as a Disfavored Group ................................................................................8

12             D.         The Defendants’ Violations of the Appropriations Clause Threaten Amici’s
                          Religious Liberty .........................................................................................................12
13
     CONCLUSION....................................................................................................................................18
14
     APPENDIX A
15        IDENTITY AND INTERESTS OF AMICI ............................................................................20

16

17

18

19

20

21

22

23

24

25

26

27
28                                                                          -i-
                                                                                        BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                                  AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                                      MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                               19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 3 of 45



1                                                  TABLE OF AUTHORITIES
2
                                                                                                                                           Page(s)
3
     Cases
4
     Casarez v. State,
5       857 S.W.2d 779 (Ct. App. Tx. 1993).............................................................................................17
6    Cincinnati Soap Co. v. United States,
        301 U.S. 308 (1937).........................................................................................................................3
7

8    City & Cty. of San Francisco v. Trump,
         897 F.3d 1225 (9th Cir. 2018) ...............................................................................................6, 8, 10
9
     Clinton v. City of N.Y.,
10       524 U.S. 417 (1998).....................................................................................................................3, 4

11   Juarez v. State,
        102 Tex. Crim. 297 (Crim. App. 1925). ........................................................................................17
12

13   L. v. United States Immigration & Customs Enf’t (“ICE”),
         310 F. Supp. 3d 1133, 1149 (S.D. Cal. 2018)................................................................................11
14
     NAACP v. Trump,
15     298 F. Supp. 3d 209, 249 (D.D.C. 2018) .......................................................................................10
16   Nevada v. U.S. Dep’t of Energy,
        400 F.3d 9 (D.C. Cir. 2005) .........................................................................................................4, 6
17

18   Office of Pers. Mgmt. v. Richmond,
         496 U.S. 414 (1990).........................................................................................................................3
19
     Regents of the Univ. of Cal. v. United States Dep’t of Homeland Sec.,
20      908 F.3d 476 (9th Cir. 2018) .........................................................................................................10
21   Trump v. Hawaii,
        138 S. Ct. 2392 (2018)...................................................................................................................13
22

23   U.S. Dep’t of the Navy v. Fed. Labor Relations Auth.,
        665 F.3d 1339 (D.C. Cir. 2012) .......................................................................................................4
24
     United States House of Representatives v. Burwell,
25      130 F. Supp. 3d 53, 71 (D.D.C. 2015) ...........................................................................................12

26   Vidal v. Nielsen,
        279 F. Supp. 3d 401, 409 (E.D.N.Y. 2018) ...................................................................................10
27
28                                                                         -ii-
                                                                                        BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                                  AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                                      MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                               19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 4 of 45



1    Youngstown Sheet & Tube Co. v. Sawyer,
        343 U.S. 579 (1952).....................................................................................................................5, 6
2
     Statutes
3

4    10 U.S.C. § 284......................................................................................................................................7

5    10 U.S.C. § 2801(b) ...............................................................................................................................7

6    10 U.S.C. § 2808................................................................................................................................5, 7

7    10 U.S.C. § 8005......................................................................................................................5, 6, 7, 15

8    31 U.S.C. § 1301(a) ...............................................................................................................................4
9    31 U.S.C. § 9705..........................................................................................................................5, 6, 15
10   FY 2019 DOD, Appropriations Act, Pub. L. No. 115-245, § 8005, 132 Stat. 2981,
11      2999 (2018)......................................................................................................................................7

12   Other Authorities

13   Executive Order No. 13769, 82 Fed. Reg. 8977 (2017) ......................................................................12

14   Joseph Story, Commentaries on the Constitution of the United States § 531 (1833)............................3
15   U.S. Const., art I, § 9 cl. 7......................................................................................................................3
16

17

18

19

20

21

22

23

24

25

26

27
28                                                                           -iii-
                                                                                           BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                                     AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                                         MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                                  19-cv-00892-HSG
         Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 5 of 45



1                                        INTERESTS OF AMICI
2
            Led by the Muslim Bar Association of New York, amici are American religious or
3
     religiously-affiliated organizations who represent a wide array of faiths and denominations. Amici
4
     include congregations and houses of worship, as well as professional, civil liberties, and immigrant
5

6    rights groups who work with or represent faith communities (“Religious Organizations”). The

7    individual interests of amici are set out in further detail at Appendix A.

8           Amici are: Albuquerque Mennonite Church; Albuquerque Monthly Meeting of the Religious
9
     Society of Friends (Quakers); Association of Muslim American Lawyers; Campus Ministry of
10
     Roman Catholic Archdiocese of New York at Hostos and Bronx Community College of City
11
     University of New York; Capital Area Muslim Bar Association; Catholic Charities Community
12
     Services of the Archdiocese of New York; Catholic Charities, Diocese of Trenton; Church Council
13

14   of Greater Seattle; Church of Our Saviour/La Iglesia de Nuestro Salvador (Cincinnati, Ohio);

15   Congregation B’nai Jeshurun (New York City); Congregation Beit Simchat Torah; Congregation
16   Shaarei Shamayim (Madison, Wisconsin); Council on American-Islamic Relations – California
17
     Chapter; Council on American-Islamic Relations – New Jersey Chapter; Council on American-
18
     Islamic Relations – New York Chapter; Cuba Presbyterian Church (New Mexico); Daughters of
19
     Charity of St. Vincent de Paul, USA; East End Temple (New York City); El Paso Monthly Meeting
20

21   of the Religious Society of Friends (Quakers); Episcopal City Mission; Episcopal Diocese of Long

22   Island; Episcopal Diocese of Western Massachusetts; First Congregational Church of Kalamazoo;

23   First Congregational United Church of Christ (Albuquerque, New Mexico); Franciscan Action
24   Network; Franciscan Friars of the Province of St. Barbara; Greater New York Labor-Religion
25
     Coalition; Hispanic Apostolate Catholic Diocese of Baton Rouge; Interfaith Alliance of Iowa;
26
     Islamic Society of Central Jersey; Leadership Conference of Women Religious; Metropolitan New
27
28                                                      -1-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
         Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 6 of 45



1    York Synod of the Evangelical Lutheran Church in America; Muslim Advocates; Muslim Bar
2    Association of New York; Muslim Urban Professionals (Muppies); National Council of Jewish
3
     Women; NETWORK Lobby for Catholic Social Justice; New Mexico Faith Coalition for Immigrant
4
     Justice; New Sanctuary Coalition; New York Justice for Our Neighbors (United Methodist Church);
5
     New York State Council of Churches; Parish of the Epiphany; Pacific Northwest Conference of the
6

7    United Church of Christ; Presbyterian Church (U.S.A.); Presentation Sisters at Caminando Juntos;

8    Romemu; Saint Peter’s Church, Evangelical Lutheran Church in America; Sisterhood of Salaam

9    Shalom; Southwest Conference of the United Church of Christ; T’ruah: The Rabbinic Call for
10   Human Rights; Temple Israel of Hollywood (CA); Trinity Church Wall Street; Unitarian
11
     Universalist FaithAction of New Jersey; Unitarian Universalist Mass Action Network; Unitarian
12
     Universalist Service Committee; United Methodist Women; University Christian Ministry at
13
     Northwestern University; and West End Synagogue (New York City).
14

15                                          INTRODUCTION
16          The Appropriations Clause of the United States Constitution provides that: “No money shall
17
     be drawn from the Treasury but in Consequence of Appropriations made by Law.” President Trump
18
     ignored that mandate by shrugging off Congress’s rejection of $5.7 billion in appropriations for a
19
     proposed border wall, and purporting to divert funds that had been appropriated for other purposes.
20

21   This challenge ensued.

22          Amici have a direct stake in preventing the president from ignoring the Appropriations

23   Clause. President Trump’s effort to build a wall is targeted at a specific disfavored group, namely
24   immigrants entering the United States through the southern border. But the risks of an unchecked
25
     executive with access to unlimited funds to implement its agenda are shared by all potentially-
26
     disfavored groups. Amici, religious groups whose members have, throughout history, faced
27
28                                                    -2-
                                                                  BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                            AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                MOTION FOR A PRELIMINARY INJUNCTION
                                                                                         19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 7 of 45



1    discrimination by powerful executive branches of government both here and abroad, are acutely
2    conscious of the need for a balance of powers. Indeed, several amici represent groups that have
3
     already been specifically targeted by President Trump, such as Muslims, immigrants, and refugees,
4
     and all amici are justly concerned that the president will, if permitted, use his newfound power to re-
5
     direct appropriations to impinge on the rights of religious minorities.
6

7           For the reasons set forth herein and in Plaintiffs’ and other amici’s briefs, amici urge the

8    Court to grant the Plaintiffs’ motion for a preliminary injunction restraining Defendants from

9    diverting funds towards construction of a wall on the southern border.
10
                                                ARGUMENT
11
              THE COURT SHOULD ISSUE A PRELIMINARY INJUNCTION
12

13   A.     The Constitutional Separation of Powers Serves to Protect Individual Liberty

14          The Founding Fathers recognized that the constitutional separation of powers affords critical
15   protections against threats by the government to individual liberties. “The accumulation of all
16
     powers, legislative, executive, and judiciary, in the same hands . . . may justly be pronounced the
17
     very definition of tyranny.” The Federalist No. 47 (James Madison). As Justice Kennedy observed,
18
     “[l]iberty is always at stake when one or more of the branches seek to transgress the separation of
19

20   powers.” Clinton v. City of N.Y., 524 U.S. 417, 450 (1998).

21          The Appropriations Clause serves as one of the Constitution’s most critical safeguards of

22   individual liberty through the separation of powers. It provides that “[n]o money shall be drawn
23   from the Treasury but in Consequence of Appropriations made by Law.” U.S. Const., art I, § 9 cl. 7.
24
     The “straightforward and explicit command of the Appropriations Clause” is that “no money can be
25
     paid out of the Treasury unless it has been appropriated by an act of Congress.” Office of Pers.
26
     Mgmt. v. Richmond, 496 U.S. 414, 424 (1990) (quoting Cincinnati Soap Co. v. United States, 301
27
28                                                     -3-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
         Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 8 of 45



1    U.S. 308, 321 (1937)). The power of the purse is “the most complete and effectual weapon with
2    which any constitution can arm the immediate representatives of the people,” The Federalist No. 58
3
     (James Madison), as it hinders the executive’s efforts to consolidate power. See also Joseph Story,
4
     Commentaries on the Constitution of the United States § 531, at 372 (1833) (“And the [legislature]
5
     has, and must have, a controlling influence over the executive power, since it holds at its own
6

7    command all the resources by which a chief magistrate could make himself formidable. It possesses

8    the power over the purse of the nation and the property of the people.”).

9            The arrogation of the appropriations power by the Executive Branch presents a particular
10   threat to the individual liberties of disfavored groups, including religious minorities. Religious
11
     minorities are especially vulnerable to a president, unchecked by Congress, who finds it expedient to
12
     intrude upon the rights of certain religious groups or to appeal to constituencies that disfavor those
13
     groups. When consolidated in the executive, the power to allocate and spend government money
14

15   endangers religious liberty because “[m]oney is the instrument of policy and policy affects the lives

16   of citizens.” Clinton, 524 U.S. at 451. Without the constraints of the Appropriations Clause, a

17   president desiring to punish or reward a particular religious group has a heightened ability to do so.
18
     See id. (“The individual loses liberty in a real sense if [the appropriations power] is not subject to
19
     traditional constitutional constraints.”).
20
             Congress reinforced the principles of the separation of powers and the Appropriation Clause
21
     by codifying them in legislation requiring Congress to make appropriations explicitly and
22

23   specifically. For example, “[a]ppropriations shall be applied only to the objects for which the

24   appropriations were made except as otherwise provided by law.” 31 U.S.C. § 1301(a). In addition,
25   “[a] law may be construed to make an appropriation out of the Treasury . . . only if the law
26
     specifically states that an appropriation is made.” Id. § 1301(d). In other words, “all uses of
27
28                                                      -4-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 9 of 45



1    appropriated funds must be affirmatively approved by Congress; the mere absence of a prohibition is
2    not sufficient.” U.S. Dep’t of the Navy v. Fed. Labor Relations Auth., 665 F.3d 1339, 1348 (D.C.
3
     Cir. 2012). Where Congress makes “an appropriation for a specific purpose[, it] is exclusive of
4
     other appropriations in general terms which might be applicable in the absence of the specific
5
     appropriation.” Nevada v. U.S. Dep’t of Energy, 400 F.3d 9, 16 (D.C. Cir. 2005) (quoting 1924 U.S.
6

7    Comp. Gen. LEXIS 578, *4 (Nov. 25, 1924)). These requirements ensure that “Congress’s control

8    over federal expenditures is ‘absolute.’” See U.S. Dep’t of the Navy, 665 F.3d at 1348. That

9    “absolute” control prevents the executive from using government funds as a cudgel that threatens
10   individual liberties.
11
     B.      Plaintiffs’ Claims Are Likely to Succeed on the Merits Because the Defendants’
12           Diversion of Funds Violates the Appropriations Clause

13           Defendants’ attempt to divert funds towards the construction of a southern border wall, in the
14   face of clear congressional disapproval, is a blatant violation of the separation of powers and the
15
     Appropriations Clause. Defendants claim authority to divert funds for the proposed border wall
16
     from the Treasury Forfeiture Fund (“TFF”) and the Department of Defense (“DOD”) pursuant to
17
     certain statutes, including: (1) 31 U.S.C. § 9705; (2) 10 U.S.C. § 8005; and (3) 10 U.S.C. § 2808.
18

19   None of these statutes contains the requisite grant of appropriations by Congress for the proposed

20   border wall.

21           As an initial matter, Congress explicitly rejected President Trump’s request for $5.7 billion
22   for a proposed border wall. On January 6, 2019, in the midst of a government shutdown due to
23
     Congress’s refusal to appropriate funding for the proposed border wall, the Office of Management
24
     and Budget (“OMB”) formally requested $5.7 billion from Congress for this purpose.1 On February
25

26   1
      Letter from Russell T. Vought, Acting Director, Off. of Mgmt. and Budget, to Sen.
     Richard Shelby (Jan. 6, 2019), https://www.whitehouse.gov/wp-content/uploads/2019/01/Final-Shelby-1-6-19.pdf.
27
28                                                          -5-
                                                                        BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                  AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                      MOTION FOR A PRELIMINARY INJUNCTION
                                                                                               19-cv-00892-HSG
        Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 10 of 45



1    14, 2019, one day before the government would shut down once again, Congress passed the
2    FY 2019 Appropriations Act, which provided for $1.375 billion for “construction of primary
3
     pedestrian fencing, including levee pedestrian fencing, in the Rio Grande Valley Sector” of the
4
     border. H.J. Res. 31 § 230(a)(1). Congress afforded no other funding for the construction of a wall
5
     or fencing on the border. The Defendants’ diversion of funds above and beyond the $1.375 billion
6

7    appropriated by Congress constitutes “measures incompatible with the expressed or implied will of

8    Congress, [when the president’s] power is at its lowest ebb.” Youngstown Sheet & Tube Co. v.

9    Sawyer, 343 U.S. 579, 637 (1952) (Jackson, J., concurring). In such a situation, the president “can
10   rely only upon his own constitutional powers minus any constitutional powers of Congress over the
11
     matter.” Id. Because the president has no constitutional power to make appropriations, Congress’s
12
     rejection of additional funds for the proposed border wall conclusively precludes the Defendants’
13
     diversion of funds. See City & Cty. of San Francisco v. Trump, 897 F.3d 1225, 1233 (9th Cir. 2018)
14

15   (“[W]hen it comes to spending, the President has none of ‘his own constitutional powers’ to ‘rely’

16   upon.” (quoting Youngstown, 343 U.S. at 637)); Nevada, 400 F.3d at 13 (“[T]he Appropriations

17   Clause of the U.S. Constitution vests Congress with exclusive power over the federal purse.”)
18
     (internal quotation marks omitted).
19
            The statutes invoked by Defendants do not confer the authority to make the desired
20
     appropriations. First, 31 U.S.C. § 9705(g)(4)(B) permits the Treasury Secretary to transfer certain
21
     unobligated balances from the TFF “for obligation or expenditure in connection with the law
22

23   enforcement activities of any Federal agency.” Defendants rely on § 9705 to divert hundreds of

24   millions of dollars towards construction of a border wall in the Rio Grande Valley. As discussed
25   above, Congress appropriated $1.375 billion for construction of pedestrian fencing in the same area.
26
     H.J. Res. 31 § 230(a)(1). It is well-established that “specific appropriations preclude the use of
27
28                                                     -6-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
        Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 11 of 45



1    general ones even when the two appropriations come from different accounts.” Nevada, 400 F.3d at
2    16. In a closely analogous situation, the Government Accountability Office (“GAO”) determined
3
     that an appropriation for the repair of jails in Alaska precluded funding for repairs to an Alaskan jail
4
     with funds that Congress appropriated from the Treasury for “repairs, betterments, and
5
     improvements of United States jails.” 1924 U.S. Comp. Gen. LEXIS 578, *5 (Nov. 25, 1924).
6

7    Here, Congress’s appropriation of limited funds for the border wall in the 2019 Appropriations Act

8    precludes the diversion of funds from the TFF based on the general appropriation for “law

9    enforcement activities” in § 9705.
10          Second, Defendants rely on 10 U.S.C. § 8005 to transfer funds for military personnel into
11
     DOD’s drug interdiction account and subsequently transfer those funds to the Department of
12
     Homeland Security (“DHS”) for border wall construction pursuant to 10 U.S.C. § 284. Section 8005
13
     requires that transfers be made only “based on unforeseen military requirements” and “in no case
14

15   where the item for which funds are requested has been denied by Congress.” FY 2019 DOD

16   Appropriations Act, Pub. L. No. 115-245, § 8005, 132 Stat. 2981, 2999 (2018). Here, the

17   circumstances purportedly requiring construction of the border wall are not “unforeseen,” as
18
     President Trump has advocated for the proposed border wall at least since 2015. Nor can
19
     construction of the proposed border wall be considered a “military requirement.” Finally, as
20
     discussed above, Congress has explicitly denied the funds requested which forecloses any diversion
21
     of funds under this subsection.
22

23          Third, Defendants claim authority to divert funds pursuant to 10 U.S.C. § 2808, which

24   permits the Secretary of Defense, upon declaration by the President of a national emergency “that
25   requires use of the armed forces,” to use funds appropriated for military construction to “undertake
26
     military construction projects . . . not otherwise authorized by law that are necessary to support such
27
28                                                      -7-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 12 of 45



1    use of the armed forces.” There is no evidence that any threat at the border “requires the use of the
2    armed forces.” Indeed, Air Force General Terrence O’Shaughnessy, commander of the U.S.
3
     Northern Command, which is responsible for defending the U.S. homeland, recently stated that the
4
     southern border is “not a military threat.”2 Similarly, Vice Admiral Michael Gilday, Director of the
5
     Joint Staff, responded to a question asking what the military that is currently at the border is doing
6

7    that could not be done by DHS by stating: “None of the capabilities that we are providing are

8    combat capabilities.”3 Moreover, construction of the proposed border wall is not a “military

9    construction project,” see 10 U.S.C. § 2801(b) (defining “military construction project” as “all
10   military construction work . . . necessary to produce a complete and usable facility or a complete and
11
     usable improvement to an existing facility”), nor is it necessary “to support [the] use of the armed
12
     forces.”
13
             Because Congress has explicitly rejected the appropriations that Defendants are attempting to
14

15   divert and none of the statutes cited by Defendants authorize such diversion, Plaintiffs are likely to

16   succeed on the merits of their claim that Defendants are in violation of the Appropriations Clause.

17   See City & Cty. of San Francisco, 897 F.3d at 1235 (“Absent congressional authorization, the
18
     Administration may not redistribute or withhold properly appropriated funds in order to effectuate its
19
     own policy goals.”).
20
     C.      The Defendants’ Violations of the Appropriations Clause Aim to Harm Immigrants as a
21           Disfavored Group
22           Throughout his campaign and his presidency, President Trump has used damaging rhetoric
23
     and harmful policies to castigate immigrants from certain countries, particularly those from Mexico
24
     2
25    Lolita C. Baldor, AP News, US General Says No Military Threat on Southern Border (Feb. 26, 2019),
     https://www.apnews.com/a78120075dd4447aa4ba5902a3816c68, accessed Apr. 17, 2019.
26   3
       Heather Timmons, Quartz, The US Border Situation Isn’t a National Emergency, Pentagon Officials Tell Congress
     (Jan. 29, 2019), https://qz.com/1536879/trump-border-wall-isnt-an-emergency-pentagon-tells-congress/, accessed Apr.
27   17, 2019.

28                                                            -8-
                                                                          BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                    AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                        MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                 19-cv-00892-HSG
         Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 13 of 45



1    and Central America. The president’s rhetoric has had little to no basis in fact, and his policies have
2    been disconnected from legitimate governmental objectives. Rather, President Trump has targeted
3
     immigrants as a political expedient to stoke fear of crime from Mexico and Central America, rally
4
     his base, and win political points. The diversion of funds to build the border wall is in the same
5
     vein, and it exemplifies the threat posed to disfavored groups by allowing an executive to flout the
6

7    constitutional separation of powers to serve political goals.

8            Since the day he announced his candidacy, the border wall has been a key component of

9    President Trump’s strategy of inciting fear of immigrants for political gain. On the first day of his
10   campaign, the president made the border wall one of the most prominent items on his policy agenda.
11
     He told his supporters that “[i]t is way past time to build a massive wall to secure our southern
12
     border,” and he famously declared: “when Mexico sends us its people, they’re not sending their
13
     best. . . . They’re sending people that have lots of problems, and they’re bringing those problems
14

15   with us. They’re bringing drugs. They’re bringing crime. They’re rapists.” He continued: “It’s

16   coming from more than Mexico. It’s coming from all over South and Latin America, and it’s

17   coming probably . . . from the Middle East.”4
18
             Since then, President Trump has called for a wall on the southern border hundreds of times.5
19
     In doing so, he has publicly referred to immigrants entering the country through the southern border
20
     as “animals,”6 reiterated his comments about immigrants being rapists,7 and tweeted stories of
21

22   4
       Time, Here’s Donald Trump’s Presidential Announcement Speech (June 16, 2015), http://time.com/3923128/donald-
     trump-announcement-speech/, accessed Apr. 17, 2019.
23   5
       See generally Trump Twitter Archive, www.trumptwitterarchive.com/ (filtering for tweets containing the word “wall”
24   since June 16, 2015 yields 364 results as of April 30, 2019 at 7:46 P.M. Eastern Time).
     6
      Gregory Korte and Alan Gomez, USA Today, Trump Ramps Up Rhetoric on Undocumented Immigrants. ‘These
25   Aren’t People. These Are Animals.’ (May 16, 2018), https://www.usatoday.com/story/news/politics/2018/05/16/trump-
     immigrants-animals-mexico-democrats-sanctuary-cities/617252002/, accessed Apr. 17, 2019.
26   7
      Michelle Mark, Business Insider, Trump Just Referred to One of His Most Infamous Campaign Comments: Calling
     Mexicans ‘Rapists’ (Apr. 5, 2018), https://www.businessinsider.com/trump-mexicans-rapists-remark-reference-2018-4,
27   accessed Apr. 17, 2019.
28                                                            -9-
                                                                          BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                    AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                        MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                 19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 14 of 45



1    immigrants allegedly committing crimes in the United States.8 Just recently, President Trump
2    tweeted: “With Caravans marching through Mexico and toward our Country, Republicans must be
3
     prepared to do whatever is necessary for STRONG Border Security. Dems do nothing. If there is no
4
     Wall, there is no Security. Human Trafficking, Drugs and Criminals of all dimensions – KEEP
5
     OUT!”9
6

7             President Trump’s caustic rhetoric about immigrants is dangerously false. Studies show that

8    immigrants are about half as likely as native-born Americans to commit crimes, including serious

9    crimes.10 States with higher rates of undocumented immigrants as a share of population tend to have
10   significantly lower rates of crime.11 The city of El Paso provides a useful illustration: situated
11
     across the Rio Grande from Ciudad Juarez, El Paso’s population is more than 80% Hispanic, and its
12
     Hispanic residents are mostly of Mexican descent. Yet El Paso is one of the safest cities in the
13
     United States, with a homicide rate (2.9 per 100,000 residents) closer to London (1.6 per 100,000)
14

15   than to the average rate in the United States (approximately 5 per 100,000).12 Contrary to the

16   president’s claims, crime in El Paso dropped and achieved historic lows before Congress authorized

17   a fence to be built in 2006.13
18

19
     8
20    Aaron Rupar, Vox, Trump’s Fear-Stoking Immigration Policy, in Two White House Retweets (Apr. 3, 2019),
     https://www.vox.com/2019/4/3/18294290/white-house-retweets-immigrant-crime-stories, accessed Apr. 17, 2019.
21   9
      Donald J. Trump (@realDonaldTrump), Twitter (Feb. 3, 2019, 2:03 PM),
     https://twitter.com/realdonaldtrump/status/1092181733825490945?s=11.
22   10
       Alex Nowrasteh, Cato Institute, Criminal Immigrants in Texas, (Feb. 26, 2018),
23   https://object.cato.org/sites/cato.org/files/pubs/pdf/irpb-4-updated.pdf, accessed Apr. 25, 2019.
     11
       Michael T. Light and Ty Miller, Does Undocumented Immigration Increase Violent Crime?, 56:2 CRIMINOLOGY 370,
24   available at https://onlinelibrary.wiley.com/doi/epdf/10.1111/1745-9125.12175.
     12
25     Aaron J. Chalfin, University of Pennsylvania Department of Criminology, Do Mexican Immigrants Cause Crime,
     available at https://crim.sas.upenn.edu/fact-check/do-mexican-immigrants-cause-crime.
26   13
       Jane C. Timm, NBC News, Fact Check: Trump Claims a Wall Made El Paso Safe. Data Shows Otherwise (Feb. 11,
     2019), https://www.nbcnews.com/politics/donald-trump/fact-check-trump-claims-wall-made-el-paso-safe-data-n969506,
27   accessed Apr. 23, 2019.

28                                                              -10-
                                                                             BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                       AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                           MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                    19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 15 of 45



1            The president has not limited his offensive against immigrants to rhetoric and false claims; he
2    has also implemented policies specifically targeting immigrants entering the United States through
3
     the southern border. Within days of his inauguration, the President signed Executive Order 13768—
4
     aiming to eliminate federal funding to sanctuary cities—which the Ninth Circuit later declared
5
     unconstitutional for violating the constitutional separation of powers. City & Cty. of San Francisco,
6

7    897 F.3d at 1234. Months later, he rescinded President Obama’s program for Deferred Action for

8    Childhood Arrivals (“DACA”),14 an action later enjoined as arbitrary and capricious by multiple

9    courts. See, e.g., Regents of the Univ. of Cal. v. United States Dep’t of Homeland Sec., 908 F.3d
10   476, 486 (9th Cir. 2018); Vidal v. Nielsen, 279 F. Supp. 3d 401, 409 (E.D.N.Y. 2018); NAACP v.
11
     Trump, 298 F. Supp. 3d 209, 249 (D.D.C. 2018). On May 7, 2018, then-Attorney General Jeff
12
     Sessions announced15 that the Department of Justice would prosecute all parents entering the United
13
     States illegally with their children, effectively implementing a family-separation policy at the
14

15   southern border that resulted in approximately 3,000 children being separated from their parents.16

16   A court again stopped this policy as illegal—but not before it caused catastrophic and irremediable

17   damage to thousands of families.17 L. v. United States Immigration & Customs Enf’t (“ICE”), 310
18
     F. Supp. 3d 1133, 1149 (S.D. Cal. 2018).
19
             The border wall is the logical extension of President Trump’s harmful rhetoric and policies
20
     against immigrants, aimed at stoking fear and winning political points rather than achieving
21
     14
22     Mike Ellis, Rafael Bernal, and Rebecca Savransky, The Hill, Trump Rescinding DACA Program (Sept. 5, 2017),
     https://thehill.com/latino/348848-sessions-says-DACA-to-end-in-six-months, accessed Apr. 23, 2019.
23   15
       Aric Jenkins, Time, Jeff Sessions: Parents and Children Illegally Crossing the Border Will Be Separated (May 7,
     2018), http://time.com/5268572/jeff-sessions-illegal-border-separated/, accessed Apr. 23, 2019.
24   16
       Miriam Jordan, The New York Times, Family Separation May Have Hit Thousands More Migrant Children Than
25   Reported (Jan. 17, 2019), https://www.nytimes.com/2019/01/17/us/family-separation-trump-administration-
     migrants.html, accessed Apr. 23, 2019.
26   17
       See, e.g., Society for Research in Child Development, The Science is Clear: Separating Families Has Long-Term
     Damaging Psychological and Health Consequences for Children, Families, and Communities (June 20, 2018),
27   https://www.srcd.org/policy-media/statements-evidence/separating-families.

28                                                           -11-
                                                                          BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                    AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                        MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                 19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 16 of 45



1    legitimate governmental objectives. Although the data belie the president’s claim that there is a
2    “crisis” at the border,18 the president’s supporters overwhelmingly view illegal immigration as a
3
     major problem that a southern border wall can solve.19 This type of unilateral executive action—
4
     targeting a disfavored group because it is politically expedient—is precisely what the Appropriations
5
     Clause was designed to guard against.20
6

7    D.       The Defendants’ Violations of the Appropriations Clause Threaten Amici’s Religious
              Liberty
8
              President Trump seeks to seize funds appropriated for specific public purposes and use them
9
     to make good on campaign promises that bear no rational relationship to the purposes for which
10
     those funds were appropriated. That kind of presidential authority is unprecedented in the United
11

12   States. Amici have a rational fear that, unless reined in by a court, President Trump will use that

13   authority to deliver on other campaign promises, including those that impinge on religious liberty.
14            The danger that an unrestrained executive poses to disfavored religious groups is not new.
15
     Rather, it is intertwined with the history of this country. During the early 1620s, King Charles I of
16   18
       PBS, Trump Says There’s a ‘Crisis’ at the Border. Here’s What the Data Says (Jan. 8, 2019),
17   https://www.pbs.org/newshour/politics/trump-says-theres-a-crisis-at-the-border-heres-what-the-data-says, accessed Apr.
     24, 2019 (observing that (a) the majority of drugs that cross the southwest border arrive through official ports of entry,
18   (b) the U.S. Department of State recently found “no credible evidence” indicating that international terrorist groups have
     sent operatives into the U.S. through the southern border, and (c) unauthorized migration to the United States has fallen
19   significantly from its peak in the early 2000s).
     19
       In a poll performed weeks prior to the 2018 midterm elections, Republicans ranked illegal immigration as the biggest
20   national problem, with 75% of Republican voters saying it is a very big problem. See Pew Research Center, Little
     Partisan Agreement on the Pressing Problems Facing the U.S. (Oct. 15, 2018), https://www.people-
21   press.org/2018/10/15/little-partisan-agreement-on-the-pressing-problems-facing-the-u-s/, accessed Apr. 24, 2019. The
     same poll showed that 64% of Republicans thought that the treatment of people in the U.S. illegally was a small problem
22   or not a problem at all. Id. A poll performed in January 2019, in the midst of the government shutdown over President
     Trump’s proposed border wall, showed that 82% of Republicans or those leaning Republican favored substantially
23   expanding the wall along the U.S.-Mexico border, up from about 63% in 2016. See Pew Research Center, Most Border
     Wall Opponents, Supporters Say Shutdown Concessions Are Unacceptable (Jan. 16, 2019), https://www.people-
24   press.org/2019/01/16/most-border-wall-opponents-supporters-say-shutdown-concessions-are-unacceptable/, accessed
     Apr. 24, 2019.
25   20
       The Defendants’ attempted diversion of funds also displays indifference for the religious liberties of indigenous groups
     along the border, such as the Tohono O’odham Tribe, whose sacred religious sites will be desecrated by construction of
26   the proposed border wall. Laurel Morales, NPR, Border Wall Would Cut Across Land Sacred to Native Tribe (Feb. 23,
     2017), https://www.npr.org/2017/02/23/516477313/border-wall-would-cut-across-land-sacred-to-native-tribe, accessed
27   Apr. 30, 2019.

28                                                             -12-
                                                                            BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                      AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                          MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                   19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 17 of 45



1    England was locked in a prolonged battle with Parliament over Parliament’s refusal to authorize
2    funds requested by the king, in part due to Parliament’s concerns regarding the king’s respect for the
3
     rights of religious minorities, particularly Puritans. In 1629, King Charles dissolved Parliament so
4
     he could obtain the funds without obstruction.21 This caused what is today known as the “Great
5
     Migration” of Puritans from England to escape religious persecution by an unrestrained king.
6

7    Thousands of Puritans fled to America and established the Massachusetts Bay Colony, one of the

8    first English settlements in what is today the United States.22

9            That danger is similarly pronounced today. Modern courts have recognized that “[i]f the
10   Executive could circumvent the appropriations process and spend funds however it pleases,” then the
11
     U.S. “constitutional structure would collapse, and the role of the House would be meaningless.”
12
     United States House of Representatives v. Burwell, 130 F. Supp. 3d 53, 71 (D.D.C. 2015).
13
             The existence of other constitutional protections for religious freedoms does not allay amici’s
14

15   concern that erosions of the Appropriations Clause threaten religious liberty. In Hawaii v. Trump,

16   the Supreme Court upheld Executive Order No. 13769, 82 Fed. Reg. 8977 (2017) (EO-1), entitled

17   “Protecting the Nation From Foreign Terrorist Entry Into the United States” but originally dubbed by
18
     then-Candidate Trump as a “Muslim Ban,” and later as a “Travel Ban.” The Court applied a rational
19
     basis standard, and found that President Trump’s “Muslim Ban” policy was “plausibly related to the
20
     Government’s stated objective to protect the country and improve vetting processes.” Trump v.
21
     Hawaii, 138 S. Ct. 2392, 2420 (2018). The Court was not persuaded that the policy had “the
22

23   primary purpose” of “disfavor[ing] Islam and its adherents by excluding them from the country.” Id.

24   at 2438 (Sotomayor, J., dissenting). In reaching that result, the Court set aside evidence—outlined in
25   21
       The History of Parliament: the House of Commons 1624-1629 (Andrew Thrush and John P. Ferris 2010), available at
     https://www.historyofparliamentonline.org/volume/1604-1629/survey/parliament-1628-1629.
26
     22
       New England Historical Society, The Great Migration of Picky Puritans, 1620-40, available at
27   http://www.newenglandhistoricalsociety.com/the-great-migration-of-picky-puritans-1620-40/.

28                                                           -13-
                                                                          BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                    AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                        MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                 19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 18 of 45



1    Justice Sotomayor’s dissent—that the President was motivated by animus against Islam and people
2    of Muslim faith. To name just a few of examples:
3
          •   In November 2015, then-candidate Trump remarked at a rally in Birmingham, Alabama that
4             “thousands and thousands” of Muslims in New Jersey were cheering as the World Trade
              Center came down on September 11, 2001. Challenged by George Stephanopoulos on
5             ABC’s This Week, he did not waver: “It did happen. I saw it. . . . There were people who
              were cheering on the other side of New Jersey where you have large Arab populations.”23
6
              That claim is false.24
7
          •   Mr. Trump posted a statement on his website in December 2015 “calling for a total and
8             complete shutdown of Muslims entering the United States until our country’s representatives
              can figure out what is going on.” The statement remained on the website until May 8, 2017,
9             several months into the Trump Presidency. It made no distinction between American and
              non-American Muslims.
10

11        •   That statement continued, “[w]ithout looking at the various polling data, it is obvious to
              anybody the hatred [of Muslims toward Americans] is beyond comprehension. . . . Until we
12            are able to determine and understand this problem and the dangerous threat it poses, our
              country cannot be the victims of horrendous attacks by people that believe only in Jihad, and
13            have no sense of reason or respect for human life.”
14        •   In March 2016, Mr. Trump expressed his belief that “Islam hates us.”25
15
          •   Later that month, Mr. Trump stated that “[w]e’re having problems with the Muslims, and
16            we’re having problems with Muslims coming into the country.” He got specific about his
              view of what these “problems with the Muslims” were, asserting that Muslims’ lack of
17            “assimilation” and commitment to “sharia law” were responsible for terrorist attacks.26
18        •   On the question of whether he would create a Muslim registry, Mr. Trump was, at best,
              ambiguous. When asked whether he would put in place a database system tracking Muslims,
19
              Mr. Trump stated that he “would certainly implement that.”27 He did not recant, but later
20   23
       Olivia Nuzzi, New York Magazine, Trump Still Hasn’t Retracted His False Claim That He Saw Muslims Cheering on
     9/11 (Sept. 11, 2017) http://nymag.com/intelligencer/2017/09/trump-hasnt-retracted-claim-about-muslims-cheering-9-
21   11.html, accessed Apr. 23, 2019.
     24
22     D’Angelo Gore, FackCheck.org, Trump’s Revised 9/11 Claim (Aug. 5, 2016),
     https://www.factcheck.org/2016/08/trumps-revised-911-claim/, accessed Apr. 24, 2019.
23   25
       Theodore Schleifer, CNN, Donald Trump: ‘I Think Islam Hates Us’ (Mar. 10, 2016),
     https://www.cnn.com/2016/03/09/politics/donald-trump-islam-hates-us/index.html, accessed Apr. 24, 2019.
24   26
       Jenna Johnson and Abigail Hauslohner, Washington Post, ‘I Think Islam Hates Us’: A Timeline of Trump’s Comments
25   About Islam and Muslims, https://www.washingtonpost.com/news/post-politics/wp/2017/05/20/i-think-islam-hates-us-a-
     timeline-of-trumps-comments-about-islam-and-muslims/?utm_term=.2ec601b30d82, accessed Apr. 24, 2019.
26   27
       Vaughn Hillyard, NBC News, Donald Trump’s Plan for a Muslim Database Draws Comparison to Nazi Germany
     (Nov. 20, 2015), https://www.nbcnews.com/politics/2016-election/trump-says-he-would-certainly-implement-muslim-
27   database-n466716, accessed Apr. 24, 2019.

28                                                          -14-
                                                                         BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                   AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                       MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                19-cv-00892-HSG
            Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 19 of 45



1               stated that he “didn’t suggest a database [for tracking Muslims]—a reporter did.”28 Asked in
                December 2016 whether he would “rethink” “plans to create a Muslim registry or ban
2               Muslim immigration,” he replied: “You know my plans. All along, I’ve proven to be
3               right.”29

4           •   Under the Trump administration, the Countering Violent Extremism program—which the
                president stated he intended to rename to the “Countering Islamic Extremism” program30—
5               has focused at least 85% of its grants to explicitly target minority groups, including
                Muslims.31 That is despite the fact that, since the 9/11 attacks, “nearly twice as many people
6               have been killed by white supremacists, antigovernment fanatics and other non-Muslim
7               extremists than by radical Muslims,” as reported in the New York Times.32

8               The evidence demonstrates, without any ambiguity, that the threat to disfavored religious

9    minorities from this president are real; and that other constitutional protections alone cannot be

10   depended upon to provide comprehensive protection against such threats. In light of President
11
     Trump’s documented antipathy toward Islam, and his belief that Muslims residing in the United
12
     States present a security threat, amici are justly concerned that the president will, if permitted, use
13
     his newfound power to re-direct appropriations to impinge on religious liberty. A decision in favor
14
     of Defendants would signal to this president and future presidents that they can appropriate funds on
15

16   their own initiative, even where Congress explicitly rejects such appropriation, to target disfavored

17   religious groups. It would also permit such a broad reading of the relevant statutes that any president
18   would be able to use phrases like “law enforcement activities,” 31 U.S.C. § 9705, “unforeseen
19

20   28
          Donald J. Trump (@realDonaldTrump), Twitter (Nov. 20, 2015, 10:51 AM), https://bit.ly/2L4k7hj.
     29
21     Catie Edmondson, The New York Times, Sonia Sotomayor Delivers Sharp Dissent in Travel Ban Case (June 26,
     2018), https://www.nytimes.com/2018/06/26/us/sonia-sotomayor-dissent-travel-ban.html, accessed Apr. 24, 2019.
22   30
       Dustin Volz, Reuters, U.S. Senators Denounce Trump Plan to Focus Counter-Extremism Program on Islam (Feb. 9,
     2017), https://www.reuters.com/article/us-usa-trump-extremists-program-idUSKBN15O2QT, accessed Apr. 24, 2019.
23   31
       Faiza Patel, Andrew Lindsay, and Sophia DenUyl, Brennan Center for Justice, Countering Violent Extremism in the
24   Trump Era (June 15, 2018), https://www.brennancenter.org/analysis/countering-violent-extremism-trump-era, accessed
     Apr. 24, 2019.
25   32
       Scott Shane, The New York Times, Homegrown Extremists Tied to Deadlier Toll Than Jihadists in the U.S. Since 9/11
     (June 24, 2015), https://www.nytimes.com/2015/06/25/us/tally-of-attacks-in-us-challenges-perceptions-of-top-terror-
26   threat.html, accessed Apr. 24, 2019; see also David Neiwert et al., Reveal, Homegrown Terror (June 22, 2017),
     https://apps.revealnews.org/homegrown-terror/ (observing that, from 2008 through 2016, “[f]ar-right plots and attacks
27   outnumber Islamic incidents by almost 2 to 1), accessed Apr. 30, 2019.

28                                                            -15-
                                                                           BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                     AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                         MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                  19-cv-00892-HSG
            Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 20 of 45



1    military requirements,” 10 U.S.C. § 8005, and “emergency,” id. § 2808, as pretexts for projects
2    aimed at violating religious liberties.
3
                Indeed, President Trump has himself indicated that his approach to the border wall and
4
     religious minorities are thematically linked. He has on multiple occasions drawn a connection
5
     between the supposed-threat of Islam and the need for a border wall: “It is amazing how often I am
6

7    right, only to be criticized by the media. Illegal immigration, take the oil, build the wall, Muslims,

8    NATO!”33 That statement was made shortly after the president’s false claim that Muslims in New

9    Jersey celebrated the 9/11 attacks. He again made that connection in the aftermath of a terrorist
10   attack in Egypt that killed over 300 people: “Will be calling the President of Egypt in a short while
11
     to discuss the tragic terrorist attack, with so much loss of life. We have to get TOUGHER AND
12
     SMARTER than ever before, and we will. Need the WALL, need the BAN!”34 The president has
13
     also frequently made the false assertion that “Middle Easterners” are infiltrating the caravans
14

15   traveling north through Mexico to enter the United States,35 going so far as to claim that Muslim

16   “prayer rugs” have been found at the border.36

17              And, while this president has usually singled out Muslims for opprobrium, he has signaled
18
     intolerance towards other religious groups as well, including Jews. For example, then-candidate
19
     Trump initially refused to disavow the support of former Grand Wizard of the Ku Klux Klan David
20
     Duke, asserting: “I know nothing about David Duke; I know nothing about white supremacists.” He
21
     later included what appeared to be a Star of David embedded with the phrase “Most Corrupt
22

23
     33
24        Donald J. Trump (@realDonaldTrump), Twitter (Mar. 24, 2016, 7:38 AM), https://bit.ly/2IYrsfF.
     34
          Donald J. Trump (@realDonaldTrump), Twitter (Nov. 24, 2017, 10:49 AM), https://bit.ly/2Dy5j4h.
25   35
        Jessica Schneider, Geneva Sands, and David Shortell, CNN, Counterterrorism Official Contradicts Trump: No Sign
     ISIS or ‘Sunni Terrorist Groups’ Are in Caravan (Oct. 22, 2018), https://www.cnn.com/2018/10/22/politics/caravan-
26
     terrorism-trump/index.html, accessed Apr. 30, 2019.
     36
27        Donald J. Trump (@realDonaldTrump), Twitter (Jan. 18, 2019 5:22 AM), https://bit.ly/2PvxB44.

28                                                             -16-
                                                                            BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                      AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                          MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                   19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 21 of 45



1    Candidate Ever!” in a tweet criticizing Hillary Clinton.37 On multiple occasions, President Trump
2    has retweeted messages from known white supremacists and neo-Nazis.38 After neo-Nazi groups
3
     held a rally in Charlottesville, VA during which one of their members murdered a protester named
4
     Heather Heyer, the president told a reporter that there “were very fine people on both sides.”39 The
5
     president’s rhetoric has caused a spike in violence towards Jews, unprecedented in recent decades.
6

7    During the first year of his presidency, anti-Semitic incidents increased by 60%, the largest single-

8    year increase on record.40 Indeed, the gunman who murdered eleven worshippers at a synagogue in

9    Pittsburgh in 2018 was motivated by his fury over the assistance that a Jewish humanitarian non-
10   profit (unconnected to the target of the attack) provided to members of the caravan that the President
11
     labeled as “invaders.”41
12
             The threat to religious liberty presented by Defendants’ violation of the Appropriations
13
     Clause is lasting, and thus concerns not only members of groups who are disfavored today, but also
14

15   members of any religious faith that may be disfavored in the future. Indeed, many faiths have been

16   the target of hatred and mistrust over the course of U.S. history. Rhode Island was founded by a

17   Protestant dissenter, Roger Williams, who had been banished from the Massachusetts Bay Colony
18

19
     37
       Jeremy Diamond, CNN, Donald Trump’s ‘Star of David’ tweet controversy, explained,
20   https://www.cnn.com/2016/07/04/politics/donald-trump-star-of-david-tweet-explained/index.html, accessed Apr. 25,
     2019.
21
     38
       See, e.g., Eliza Collins, Politico, Trump Retweets Neo-Nazi’s Insult of Jeb Bush,
22   https://www.politico.com/story/2016/01/trump-neo-nazi-retweet-218113, accessed Apr. 25, 2019.
     39
       Politico, Full Text: Trump’s Comments on White Supremacists, ‘Alt-Left’ in Charlottesville,
23   https://www.politico.com/story/2017/08/15/full-text-trump-comments-white-supremacists-alt-left-transcript-241662,
     accessed Apr. 25, 2019.
24   40
       Anti-Defamation League, Anti-Semitic Incidents Surged Nearly 60% in 2017, According to New ADL Report,
25   https://www.adl.org/news/press-releases/anti-semitic-incidents-surged-nearly-60-in-2017-according-to-new-adl-report,
     accessed Apr. 25, 2019.
26   41
       Paul P. Murphy, CNN, Bowers Blamed Jews for Helping ‘Invaders’ in the Migrant Caravans,
     https://www.cnn.com/us/live-news/pittsburgh-synagogue-shooting/h_0c180f52c8d032fd47eef570cc5065c2, accessed
27   Apr. 25, 2019.

28                                                           -17-
                                                                          BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                    AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                        MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                 19-cv-00892-HSG
            Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 22 of 45



1    for his religious views.42 Pennsylvania and Delaware were founded by William Penn as a sanctuary
2    for Quakers from religious discrimination.43 The Mormons settled in Utah only after being driven
3
     out of Missouri and Illinois.44 A Texas state court once had to make clear that the Equal Protection
4
     Clause prohibited the “systematic exclusion of Catholics from grand jury service.” See Casarez v.
5
     State, 857 S.W.2d 779, 784 n.4 (Ct. App. Tx. 1993) (describing the 1925 case Juarez v. State, 102
6

7    Tex. Crim. 297, Crim. App. 1925). The national origins quota system, which played a major role in

8    the United States turning away Jewish refugees fleeing the Holocaust, was in fact conceived in part

9    to limit Jewish immigration.45
10              Amici of all faiths therefore understand that when the president can redirect funds at will—
11
     even in the face of congressional opposition—nothing stands in the way of using such funds to
12
     surveil, harass, and sanction disfavored religious groups.
13

14                                                 CONCLUSION

15              President Trump has long sought to build a wall on the border with Mexico. Congress has
16   consistently resisted his requests for appropriations to fund that wall. The president in response has
17
     purported to “re-appropriate” funds that were allocated to other purposes. If President Trump is
18
     allowed to indulge this whim, he will turn to others. And the president has, repeatedly, singled out
19
     religious minorities for contempt. Amici therefore have a reasonable expectation that, if permitted to
20

21   divert funds on this pretext, President Trump will later use that power to surveil, harass, and sanction

22

23   42
       Michael W. McConnell, The Origins and Historical Understanding of Free Exercise of Religion, 103 Harv. L. Rev.
24   1409, 1425 (1989).
     43
          Id.
25   44
       Paul Wake, Fundamental Principles, Individual Rights, and Free Government: Do Utahns Remember How to Be
     Free?, 1996 Utah L. Rev. 661, 672 (1996).
26
     45
      Kevin R. Johnson, Race, the Immigration Laws, and Domestic Race Relations: A ‘Magic Mirror’ into the Heart of
27   Darkness, 73 Ind. L.J. 1111, 1129 (1998).

28                                                          -18-
                                                                         BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                   AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                       MOTION FOR A PRELIMINARY INJUNCTION
                                                                                                19-cv-00892-HSG
        Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 23 of 45



1    disfavored religious minorities. Amici therefore respectfully urge the Court to grant Plaintiffs’
2    motion for a preliminary injunction.
3
     Dated:         New York, New York
4                   May 2, 2019

5                                                Respectfully submitted,

6                                                Steven A. Zalesin (pro hac vice pending)
                                                 Adeel A. Mangi (pro hac vice pending)
7                                                Zachary Kolodin (pro hac vice pending)
                                                 Amir Badat (pro hac vice pending)
8                                                PATTERSON BELKNAP WEBB & TYLER LLP
                                                 1133 Avenue of the Americas
9                                                New York, New York 10036-6710
                                                 Tel: (212) 336-2000
10                                               Fax: (212) 336-2222
                                                 szalesin@pbwt.com
11                                               amangi@pbwt.com
                                                 zkolodin@pbwt.com
12                                               abadat@pbwt.com

13                                               By: /s/ Gary T. Lafayette                      _
                                                 Gary T. Lafayette
14                                               Brian H. Chun
                                                 LAFAYETTE & KUMAGAI LLP
15                                               1300 Clay Street, Suite 810
                                                 Oakland, CA 94612
16                                               Tel: (415) 357-4600
                                                 Fax: (415) 357-4605
17                                               glafayette@lkclaw.com
                                                 skumagai@lkclaw.com
18
                                                 Counsel for Amicus Curiae Religious Organizations
19

20

21

22

23

24

25

26

27
28                                                    -19-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 24 of 45



1                                               APPENDIX A
2
                             IDENTITY AND INTERESTS OF AMICI
3

4
     1.     Albuquerque Mennonite Church
5
     Part of Mennonite Church USA, Albuquerque Mennonite Church is a community of over 150
6    Mennonites who believe strongly in the connections between peacemaking and justice, and the
     Kingdom of God that Jesus taught about and lived out. Mennonites began as a persecuted religious
7    minority group suffering from the tyranny of toxically interwoven church and state during our
     origins in 16th century Europe. Especially during the early history, Mennonites & Anabaptists often
8
     migrated as religious refugees in Russia & Europe. Anabaptists & Mennonites received hostile
9    treatment when we most needed hospitality. It is imperative that all people today have access to the
     international law asylum-seeking process, especially religious minorities.
10
     2.     Albuquerque Monthly Meeting of the Religious Society of Friends
11
            (Quakers)
12
     Albuquerque Monthly Meeting of the Religious Society of Friends (“AMM”) is a Quaker Meeting
13   for Worship in Albuquerque, New Mexico, affiliated with Intermountain Yearly Meeting, a
     community of Quaker Meetings and individual Friends situated within the Intermountain West. In
14   unity with the shared testimonies of Friends within IMYM, we affirm that “Our witness to the world
     comes from our perception of the Divine Spirit moving through us (IMYM Faith and Practice,
15   Advice 1 on Integrity, p. 130).” “Recognizing the oneness of humanity in God, we affirm fellowship
16   with all people (Id., Advice 2 on Integrity, p. 131)”. “We [must] refuse to join in actions that
     denigrate others or lead to their victimization (Id., Advice 4 on Peace, p. 133.)”
17
     Albuquerque Meeting has long been troubled by the treatment of refugees and migrants within the
18   United States and in the borderlands. In 2014, we committed ourselves “ . . . to assure that the
     humanity of every migrant to our borders is honored and that all are treated with compassion and
19   dignity, regardless of what their legal status may ultimately be determined to be.” (AMM minute
     2014.8.3) We are concerned about immigrants as a targeted group, or containing representatives of
20
     targeted groups, and see that on our border with Mexico they are threatened with an assault on their
21   humanity. The Administration claims that the presence of these asylum seekers at our Southern
     border constitutes a threat so severe that it justifies emergency executive action. This demonization
22   of migrant children and families incites and encourages hatred and fear not only of the migrants
     among us, but even our own documented immigrants and citizens who look or sound like them.
23
     Our current commitment is grounded in our testimony during the 1980s to “extend hospitality to
24
     people in danger far from their homeland . . . [and} challenge our government to act more wisely in
25   its policies . . . to recognize human needs . . . and to welcome refugees within our borders. . . . We
     defy no authority, but in cooperation with other religious groups take this small step towards healing
26   ourselves and our country.” (AMM Minute, Nov 11, 1984)

27   We join this brief because we cannot be faithful to the Light that Spirit has granted us as stated
     above and ignore what is being done in our name to these brothers and sisters.
28

                                                       -20-
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 25 of 45



1    3.     Association of Muslim American Lawyers
2    The Association of Muslim American Lawyers (“AMAL”) seeks to assist the Muslim-American
3    community’s exercise of legal rights through education; encourage entry into the legal profession;
     assist members in their professional development; promote the administration of justice; benefit the
4    community with legal resources and services; identify and explore themes common to American and
     Islamic jurisprudence; and promote the highest standards of professionalism, integrity and honor
5    amongst AMAL members.
6    While Americans celebrated the destruction of the Berlin wall we are now creating a symbol and an
     illustration of a nationalism that says to the world America was created by and for Americans only.
7
     This goes against the fabric of American history and culture. We are a melting pot and we cannot
8    change the American history by simply building a wall. What we need is a comprehensive
     immigration policy that is fair, welcoming and secure.
9
     4.     Campus Ministry of Roman Catholic Archdiocese of New York at Hostos
10
            and Bronx Community College of City University of New York
11
     The Catholic Campus Ministry and Interfaith Department, funded by the Roman Catholic
12   Archdiocese of NY since the 1970’s at the community colleges of CUNY, serves the traditional
     immigrant base that bodes well for the future of the NY metropolitan area and our great country.
13   Most of the 13,500 students of both colleges are either immigrants or sons and daughters of people
     of color and accents. No one on campus sees the refugees and migrants coming to our borders as
14
     threats nor criminals. We are all made in the Imago Deo (the Image of God!).
15
     5.     Capital Area Muslim Bar Association
16
     The Capital Area Muslim Bar Association (“CAMBA”) is a professional bar association whose
17   diverse membership resides in the Washington, DC metro area. CAMBA’s mission includes
     fostering a sense of fellowship amongst Muslim legal professionals, addressing legal issues affecting
18   both the Muslim and non-Muslim community, and educating and advocating for the constitutional,
19   civil, and human rights of all persons. CAMBA signs on to this brief as part of its efforts to ensure
     the full and fair treatment of all the communities it serves.
20
     6.     Catholic Charities Community Services of the Archdiocese of New York
21
     Since 1949, Catholic Charities Community Services, NY (“CCCS”) has provided direct human and
22   legal services to over 170,000 people each year from all parts of New York City and the Lower
23   Hudson Valley. These services are offered to all New Yorkers in need, regardless of religious belief,
     because our work is grounded in our belief in the dignity of each person and the building of a just,
24   compassionate society, especially for the most vulnerable among us. CCCS’s Division of Immigrant
     & Refugee Services provides immigration legal assistance in New York City and the Lower Hudson
25   Valley to adults, children, and families seeking protection from violence, abuse, and persecution, and
     to those seeking family reunification, employment authorization, release from detention, or residence
26   and citizenship; we also provide resettlement support to newly arrived refugees and asylees, job
27
28                                                   -21-
                                                                  BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                            AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                MOTION FOR A PRELIMINARY INJUNCTION
                                                                                         19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 26 of 45



1    development and employment prep to vulnerable newcomers, integration and ESL assistance to
     adults and children, and hotline and information services to over 65,000 people each year.
2
     Consistent with the Bible’s teaching that we are to welcome the stranger—one of the most
3
     frequently mentioned moral imperatives in both the Old and New Testaments—our nation deserves
4    an immigration system which protects human rights and human dignity while upholding the rule of
     law. This requires immigration reform which honors our values and traditions as a nation of
5    immigrants. Building walls only divides us as a country and does not address the sources of global
     migration. For these reasons we join this brief.
6

7
     7.     Catholic Charities, Diocese of Trenton

8    Since 1913, Catholic Charities, Diocese of Trenton, has been saving lives, restoring dignity and
     helping individuals and families achieve self-sufficiency. Central New Jersey residents, regardless of
9    faith background, have always found Catholic Charities programs to be welcoming and
     compassionate. A private nonprofit, we offer mental health, social and crisis services to individuals
10   and families, particularly those impacted by trauma and adversity. We believe that a border wall is
     not a solution to the immigration problem.
11

12   8.     Church Council of Greater Seattle
13   The Church Council of Greater Seattle has engaged congregations in Martin Luther King Jr. County
     for the work of social, economic and racial justice since 1919. Our network of multi-faith religious
14   organizations expresses its moral commitment to uphold and affirm the rights and dignity of all
     immigrants and refugees through actions that alleviate suffering, remove fear and challenge policies
15   and practices that dehumanize and separate families. We live out the principle of “love of neighbor”
16   by recognizing the racist and xenophobic underpinnings of the conceptions of “border wall” rhetoric
     and administrative actions and proclaiming that any attempt to divide loved ones, incarcerate
17   children, and deny due process to families who seek asylum is a violation of the faiths on which we
     stand. “Border walls” impede the fundamental human rights of all immigrants and refugees to
18   exercise their faiths and live in peace and security. Our faith leads us to a solidarity with all who
     migrate in the belief that families belong together.
19

20   9.     Church of Our Saviour/La Iglesia de Nuestro Salvador (Cincinnati, Ohio)
21   The Church of Our Saviour/La Iglesia de Nuestro Salvador is an Episcopal parish in Cincinnati
     Ohio, with a far-reaching ministry beyond its central urban location.
22
     As Christians we are accountable to a tradition of the Abrahamic faiths. Abraham and Sarah were
23   called to leave their homeland and travel across many borders, living as immigrants throughout their
     long lives. The infant Christ was carried by his family in a time of political crisis to another country,
24
     fleeing violence: they had no time nor would they have been permitted to get any papers in order.
25   We are strictly commanded by our Savior Jesus Christ as well as by the Torah and the Prophets, that
     we must welcome the refugees and immigrants, that ¨whatever you have done to the least of these,
26   you have done to me.¨ To build a wall or to take any other measures to keep desperate people away
     from safety and a secure future is to act against our religion and contrary to the command of our
27
28                                                     -22-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 27 of 45



1    God. This is reflected in Resolutions from many General Conventions of The Episcopal Church, of
     which we are a part.
2

3    10.     Congregation B’nai Jeshurun (New York City)

4    B’nai Jeshurun (“BJ”) is a synagogue community of nearly 1,800 families on the Upper West Side
     of New York City. Our congregation has held democracy, freedom, and diversity as core values
5    since its founding in 1825. As a faith community, we feel called-upon to hold ourselves, each other,
     and our elected leaders accountable for sustaining the core values of our nation, and to bring to bear
6    the moral values of our Jewish tradition and teachings for the benefit of all people. Indeed, as found
     throughout the Torah and later commentaries, Jewish law and learning address how society treats
7
     strangers and fugitives, provides refuge, and serves justice and due process. We look at the
8    American immigration crisis through this lens of dignity, fairness, and respect. As such, in January
     of 2018 we joined a growing movement of American synagogues declaring ourselves “Sanctuary
9    Congregations.” This followed more than two years of work of the BJ Refugee and Immigration
     Committee, which includes over 100 active members on eight subcommittees, and which has been a
10   Jewish presence in local efforts to support refugees, asylum seekers, and the immigrant community.
11   We undertake this work in partnership with other institutions, including: HIAS, Manhattan Together,
     the Mexican Coalition, Riverside Language Program, T’ruah: the Rabbinic Call for Human Rights,
12   the New Sanctuary Coalition, and Bend the Arc. In addition, we are a founding member of the
     Synagogue Coalition on the Refugee and Immigration Crisis—an active collaboration of over 19
13   Manhattan synagogues and Jewish organizations. The BJ community, led by its rabbis, sees the
     border situation for what is it: first and foremost, an humanitarian crisis. And we believe strongly
14   that the solution will not be found through inhumane security measures. We are proud to join this
15   coalition of faith groups in support of the State of California’s motion for a preliminary injunction
     barring the federal government from diverting funds from the Department of Defense and the
16   Department of Treasury toward construction of a wall on the southern border.

17   11.     Congregation Beit Simchat Torah
18   Congregation Beit Simchat Torah (“CBST”) is a bold spiritual community of love and resistance that
19   embodies a progressive voice within Judaism. Founded in 1973, CBST attracts and welcomes gay
     men, lesbians, bisexuals, transgender, queer and straight individuals and families who share common
20   values. Passionate, provocative, and deeply Jewish, CBST champions a Judaism that rejoices in
     diversity, denounces social injustice wherever it exists, and strives for human rights for all people.
21
     CBST is a community of immigrants and refugees and descendants of immigrants and refugees. We
22   see those being targeted as part of our community and our neighbors, not our enemies. We are
     reminded of the words from the book of Leviticus that command us to welcome the stranger because
23
     we, too, were once strangers in a strange land. As LGBTQ people and Jews, we know the dangers of
24   demonization, and we embrace resistance and love as our response. We cannot be silent. CBST
     stands committed to furthering social justice and equality for all people. We work within the
25   congregation, take public action and lend our names and voices to a variety of social and
     humanitarian causes.
26

27
28                                                    -23-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 28 of 45



1    After the 2016 presidential election, CBST made a commitment to amplify its social justice
     initiatives and as part of that promise, we joined the New Sanctuary Coalition of New York City.
2    We are partnering with them on education, training and support for the immigrant community in the
3    tri-state area. CBST members regularly support immigrants facing ICE hearings and check-ins by
     attending meetings with DHS officials. We are committed to fighting for justice and for the humane
4    treatment of all people.

5    12.     Congregation Shaarei Shamayim (Madison, Wisconsin)
6    Shaarei Shamayim is a growing, open, pluralistic congregation of 160 households, in Madison,
     Wisconsin. We believe that Judaism is a means for bringing justice, holiness, and joy to our world.
7
     We are building Jewish community rooted in creativity and authenticity, and we are reimagining the
8    possibilities for Jewish life, identity, and community. Working for social justice is one of our core
     values. We are inspired by Jewish tradition to fight for a sustainable world, care for the vulnerable,
9    and create racial and economic justice. We engage in programs to keep up on current issues, partner
     with community organizations to amplify our voices, and get involved in efforts to make our city,
10   region, and world a better place for everyone, including vulnerable refugees. Based on our religious
11   beliefs, we have moral objections to the President's actions that are the subject of this litigation, as
     we believe his actions will further harm our nation's ability to welcome refugees who legitimately
12   seek asylum in our country.

13   13.     Council on American-Islamic Relations – California Chapter
14   The Council on American-Islamic Relations, California (“CAIR-CA”), is a chapter of the nation’s
     largest American Muslim civil rights and advocacy organization. CAIR-CA’s mission is to enhance
15
     the understanding of Islam, protect civil rights, promote justice, and empower American Muslims.
16   Through its four offices, CAIR-CA serves California’s estimated one million American Muslims by
     providing direct legal services to victims of discrimination, working with the media, facilitating
17   community education, and engaging in policy advocacy to advance civil rights and civic
     engagement. CAIR-CA also has an Immigrants’ Rights Program, which provides direct legal
18   services to the community in immigration matters.
19
             CAIR-CA regularly represents members of the Muslim community who have been victims of
20   anti-Muslim hate crimes as well as individuals who have been targeted by governmental overreach
     and discrimination. CAIR-CA has seen a significant uptick in the number of hate crimes perpetrated
21   against Muslims since the beginning of the 2016 Presidential election campaign, which included
     proposals such as the border wall at issue in this case. The President has consistently used
22   fearmongering about Muslims as a tactic for obtaining funding for the border wall and other
     draconian immigration policies. Congressional refusal to fund the President’s border wall proposal
23
     repudiated his claim that the United States is under a national security threat from Muslims and
24   immigrants. Allowing the President to appropriate money against the express will of Congress,
     under the pretext of a national security emergency, would further increase the perception that
25   Muslims are a serious and imminent threat to the United States, and lead to an increase in hate
     crimes and discrimination.
26

27
28                                                     -24-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 29 of 45



1           Congressional appropriations and oversight provide transparency and a critical check on
     executive power which can prevent the executive branch from acting against minority groups.
2    Congress can openly debate the issues, give citizens the ability to weigh in on important decisions
3    through their congressional representatives, and, if necessary, restrict the funds that the executive
     branch would need to act in an illegal or immoral manner. These structural protections in our
4    constitution are especially important to CAIR-CA and its constituents now, with the current
     administration’s open hostility towards Muslims. Allowing the President to reallocate funds against
5    the express wishes of Congress undermines everyone’s rights, but the harm is disproportionately
     borne by disfavored groups, including immigrants and religious minorities.
6

7    14.     Council on American-Islamic Relations – New Jersey Chapter

8    The Council on American-Islamic Relations, New Jersey (“CAIR-NJ”) is a civil rights organization
     located in New Jersey, focused on defending the civil rights of New Jersey’s Muslims. This
9    President, who has shown disdain for of all types of disenfranchised groups and has specifically
     vilified Muslims, would set a dangerous precedent, if allowed, by side-stepping the checks and
10   balances that are the cornerstone of this democracy. No one person should have the ability to
11   allocate taxpayer funds, unchecked, for personal political gain, as is the case with this fabricated
     emergency.
12
     15.     Council on American-Islamic Relations – New York Chapter
13
     The Council on American-Islamic Relations, New York Inc. (“CAIR-NY”) is a leading Muslim civil
14   liberties and advocacy organization, defending, representing, and educating nearly one million
     Muslims in the New York area. CAIR-NY's mission is to enhance understanding of Islam, protect
15
     civil rights, promote justice, and empower American Muslims. Through legal representation,
16   education, media relations, and advocacy, CAIR–NY empowers the American Muslim community
     and encourages their participation in political and social activism. CAIR–NY counsels, mediates,
17   and advocates on behalf of Muslims and others who have experienced discrimination, harassment, or
     hate crimes. Our lawyers work to protect and defend the constitutional rights of American Muslims,
18   thus supporting the rights of all Americans. CAIR-NY opposes the construction of a border wall and
19   is committed to ensuring that every human being receives dignified treatment and the right to seek
     refuge for themselves and their families. CAIR-NY has participated in many protests against the
20   border wall and inhumane border policies. Last year, CAIR-NY’s parent and sister organizations
     participated in week of action called “Love Knows No Borders: A moral call for migrant justice”
21   that began on Human Rights Day on December 10. CAIR and other participants called on the
     United States government to respect the human right to migrate and end border militarization.
22

23   16.     Cuba Presbyterian Church (New Mexico)

24   Cuba Presbyterian Church (Presbyterian Church, USA), Cuba, NM is a small, traditional
     congregation in a northern New Mexico village. It was established in 1889 in a multi-cultural
25   community made up of Spanish and Mexican settlers among the diverse Native American tribal
     communities – Navajo, Jicarilla Apache, and the nineteen Pueblos; along with the Anglo American
26   presence which came into the area in the 1870s. We are keenly aware we are all immigrants, and
27   feel called to assure others the opportunities our families have had. Our mission as a church is to

28                                                    -25-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 30 of 45



1    spread God’s loving message to all regardless of race or national origin. By unlawfully seizing
     authority given to Congress, the Defendants have redirected funding which directly impacts our local
2    community. In the larger picture, this incident is seen as possibly the first step in taking other illegal
3    actions which may directly impact our freedom and culture, and overshadow and impair the
     Christian message we are living in this community.
4
     17.     Daughters of Charity of St. Vincent de Paul, USA
5
     The Daughters of Charity of Saint Vincent de Paul are an international community of about 16,500
6    Catholic sisters who devote our lives to serving the poorest and most abandoned individuals in
     today’s society. The Daughters of Charity, USA, many of whom are immigrants themselves, serve
7
     in 27 U.S. states, Washington, D.C. and Canada.
8
     Since 2014, families have been arriving with increased frequency to the U.S./Mexico Border. The
9    Daughters of Charity who minister and/or live in El Paso and Harlingen, Texas, and Reynosa,
     Mexico, walk with them. We provide pastoral accompaniment within immigrant detention facilities,
10   as well as legal and social assistance after they are released. Our experiences with the immigrant
     population demonstrate that they are good people who present no danger and have no history of
11
     causing violence. They are immigrating to survive and they have become blessings to our
12   communities.

13   Instead of bridges, political leaders promote funding for more walls. Border walls destroy the
     ecosystem and economy of the border towns; force vulnerable immigrants to take more dangerous
14   routes; and provide no actual, additional safety or deterrence of refugee flow. The Daughters of
     Charity, believe that additional funding for the border wall is a blinding manifestation of immoral
15   politics, cultural exclusion and unwarranted fear. Jesus taught us that what we do reveals what we
16   are. Promoting this wall says we are weak and fearful. It is an epic failure to act as followers of
     Christ and violates the values of those who proudly claim to live in the home of the brave.
17
     18.     East End Temple (New York City)
18
     East End Temple is a Reform Jewish congregation located in lower Manhattan in New York City
19   that is dedicated to issues regarding immigration and immigrants’ rights. With members of the
20   congregation who are immigrants themselves or are descendants of recent immigrants, the
     congregation is particularly committed to the principle and commandment to welcome the stranger.
21
     19.     El Paso Monthly Meeting of the Religious Society of Friends
22
     The El Paso (Texas) Monthly Meeting of the Religious Society of Friends (Quakers) is a forty-year
23   old organization but the roots of Quakers go back to seventeenth-century England. Friends strive to
     practice the ways of simplicity, peace, integrity, community and equality. Included in those values
24
     is our support for family-based immigration, the diversity visa, and strengthening access to asylum.
25   El Paso Monthly Meeting of the Religious Society of Friends wishes to sign on as an amicus curiae
     in support of the State of California's motion for a preliminary injunction barring the federal
26   government from diverting funds from the Department of Defense and the Department of the
     Treasury toward construction of a wall on the southern border. Along with others, we stand to lose
27   when the executive branch usurps the role of our elected representatives to budget for expenses. In
28                                                      -26-
                                                                  BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                            AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                MOTION FOR A PRELIMINARY INJUNCTION
                                                                                         19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 31 of 45



1    particular, the building of more border wall seems unnecessary and potentially ineffective and
     belligerent.
2

3    20.     Episcopal City Mission

4    Episcopal City Mission builds relationships and collective power across the Commonwealth of
     Massachusetts for racial and economic justice as the expression of God’s transforming love. We do
5    this by developing, convening, mobilizing, and funding prophetic leaders in Episcopal communities,
     grassroots organizations and faith-rooted organizations.
6
     At Episcopal City Mission (“ECM”) we believe that all life was created in the image of God and
7    reveals God’s loving presence. We follow Jesus, one who embodied love and justice by honoring the
8    people most overlooked by society and challenging systems of separation that denied sacredness. We
     follow in the way of Jesus when we serve as God’s heart, hands and feet in the world today.
9    President Trump’s decision to build a wall with government funding targets those people with whom
     we are most called to demonstrate solidarity. In addition, this action stands in direct opposition to
10   ECM’s commitment to honor life, follow Jesus, and build communities that care for the oppressed
     and seek the common good.
11

12   21.     Episcopal Diocese of Long Island
13   The Episcopal Diocese of Long Island consists of 140 parish churches from the Brooklyn Bridge to
     the end of Suffolk County. The Bishop of the Diocese fully supports this effort for a preliminary
14   injunction to stop the administration (federal government) from mis-directing and illegally using
     Defense Department and Treasury Funds to construct an immoral, impractical and useless border
15   wall. The administration’s fixation with constructing this wall is representative of the
16   administration’s sinful and unlawful scapegoating of asylum seekers to promote an un-American,
     protectionist, nationalist agenda. It must not be allowed to happen.
17
     22.     Episcopal Diocese of Western Massachusetts
18
     The Episcopal Diocese of Western Massachusetts is an aggregate of 50+ congregations and
19   community-based ministries. Our diocese spans from the Berkshires in the west to Worcester County
20   in the center of the Commonwealth. As bishop I am the lawful and spiritual leader and the bridge
     between our diocese and The Episcopal Church. The President’s use of government funds for
21   building the southern border wall is a clear violation of the Congress’ power of the purse. The
     situation at our southern border may quite rightly be seen as a crisis as the President’s policy shifts
22   have stranded asylum seekers in Mexico for an indeterminate time. The impact of his change to
     national policy has endangered the lives of people who seek safety here. What has been done to the
23   children under orders from the President, is immoral and an affront to human dignity. I join this
24   amicus brief on behalf of the Episcopalians in Western Massachusetts who have promised to uphold
     the dignity of every human being.
25
     23.     First Congregational Church of Kalamazoo
26
     The First Congregational Church of Kalamazoo is an Immigrant Welcoming Congregation.
27
28                                                    -27-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 32 of 45



1    We are opposed to these actions on theological and moral grounds. We are committed to providing
     sanctuary to those being unjustly persecuted by the government. We believe budgets are moral
2    documents and that it is never acceptable to fabricate a “crisis” in order to use important funding to
3    build the so-called border wall. Lying is a sin and is beneath the dignity of the United States of
     America.
4
     24.     First Congregational United Church of Christ (Albuquerque, New Mexico)
5
     We are a sanctuary church. Our mission is to live God’s love, justice, and inclusion. We are clear
6    that a wall is not loving, it is not just, and it is not inclusive. Our faith tells us to build bigger tables
     to welcome the stranger. Our God does not call us to build walls, but to be hospitable to all people.
7

8    25.     Franciscan Action Network
9    Franciscan Action Network (FAN), a faith-based organization with 53 institutional members and
     over 12,000 individuals in all 50 states, wishes to sign on as an amicus curiae in opposition to
10   funding construction of a wall on the U.S. southern border.
11   The proposed wall is contrary to faith values of compassion, solidarity, and care for creation.
12   Migration of people has been a reality and human right since biblical times. While extension of the
     wall will do little to stop human migration, it will result in further separation of families, severance
13   of wildlife migration routes, and destruction of thousands of acres of natural habitat. We heed the
     warning of Pope Francis on March 31, 2019: “Those who build walls will become prisoners of the
14   walls they put up.”
15
     26.     Franciscan Friars of the Province of St. Barbara
16
     The Franciscan Friars (O.F.M.) is a Catholic religious order founded by St. Francis of Assisi. The
17   Friars of the Province of St. Barbara are geographically located in California, Arizona, Washington,
     and Guaymas, Sonora, Mexico. We have a long tradition of ministering to migrants and are very
18   familiar with the problems facing migrants in their home countries and in the United States. Pope
     Francis has told Donald Trump and his advisers that his wall is “not Christian” and that we should
19   build bridges, not walls. The friars of our Province agree with Pope Francis’s comments. We
20   believe further that the border wall being pursued by the Trump Administration is not a solution to
     the problems facing either U.S. residents or migrants and that the money being spent illegally by the
21   Administration to build the wall could be put to far more productive uses.

22   27.     Greater New York Labor-Religion Coalition
23   The Greater New York Labor-Religion Coalition is an interfaith worker rights and economic justice
24   advocacy organization. We stand for the full worker and human rights of low wages and immigrant
     workers. We deplore the treatment of asylum seekers and refugees at the border, violating both
25   religious ethics and international law. The situation on the border is humanitarian crisis, deserving
     of our compassionate response, not a punitive inhumane “emergency” violating human rights.
26

27
28                                                        -28-
                                                                       BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                                 AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                     MOTION FOR A PRELIMINARY INJUNCTION
                                                                                              19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 33 of 45



1    28.     Hispanic Apostolate Catholic Diocese of Baton Rouge
2    The Hispanic Apostolate of the Catholic Diocese of Baton Rouge is an organization whose mission
3    is to promote the integration of our Hispanic brothers and sisters into the life of the Catholic Diocese
     of Baton Rouge. In keeping with that mission, we believe that the construction of a wall on the
4    southern border, using funds designated for more worthy uses, would cause senseless harm, and
     therefore enthusiastically endorse the Religious Organizations amicus brief.
5
     29.     Interfaith Alliance of Iowa
6

7    Interfaith Alliance of Iowa is a progressive voice for people of faith and no faith celebrating
     religious freedom by championing the rights of individuals, promoting policies that protect both
8    religion and democracy, and empowering diverse voices to challenge extremism.

9    Our nation and the state of Iowa is strengthened by the rich cultures and varied gifts of those who
     come from diverse countries. Those who come into our country as immigrants, refugees, and asylum
10   seekers are looking for a better life for their families, to earn a good living, for their children to
     receive a good education, to worship freely as they choose, and to be welcomed as neighbors into
11
     communities in which they can thrive. These goals are no different than those who immigrated
12   decades and centuries before from many of our families. Building a wall is antithetical to the values
     that uphold the American Dream. A wall is a political ploy but it also does grave harm to our
13   democracy and the ideals to which we aspire. Misusing the power of the presidency on the backs of
     those seeking refuge simply for political gain is morally corrupt.
14
     The Interfaith Alliance of Iowa believes in the American Dream and we believe that welcoming the
15   stranger, while utilizing logical and effective laws that ensure a speedy and fair process, is necessary
16   to protecting that dream for all who seek it. A wall does nothing other than tear our nation apart and
     is un-American in its conception.
17
     30.     Islamic Society of Central Jersey
18
     The Islamic Society of Central Jersey (“ISCJ”) is an organization of Muslim Americans that
19   provides religious, educational and social services to its members, as well as to the community at
20   large. ISCJ is a non-political, non-profit, religious organization that encourages its members to be
     model citizens of the United States.
21
     ISCJ stands against the border wall as it goes directly against the tenets promulgated by our
22   Prophets: Jesus, Moses and Muhammad amongst others. We should always stand by in support to
     those in need. “Those needy ones . . . who are hindered from moving about the earth in search of
23   their livelihood especially deserve help. . . . And whatever wealth you will spend on helping them,
     Allah will know of it. (2:273).
24

25   31.     Leadership Conference of Women Religious
26   The Leadership Conference of Women Religious (“LCWR”) is an association of leaders of
     congregations of Catholic women religious in the United States. LCWR has nearly 1300 members,
27   who represent approximately 38,800 women religious. Catholic sisters began coming to these shores
28                                                  -29-
                                                                  BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                            AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                MOTION FOR A PRELIMINARY INJUNCTION
                                                                                         19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 34 of 45



1    almost 300 years ago as immigrants to serve immigrant populations and continue to this day to
     minister to those seeking safety from persecution and refuge from harm. Founded in 1956, LCWR
2    assists its members to collaboratively carry out their service of leadership to further the mission of
3    the Gospel in today’s world.

4    As women of faith, we believe that all people are created in God’s image and worthy of respect, and
     that the right of each person to practice her or his religion is sacred. President Trump’s attempt to
5    usurp Congress’s power to appropriate funds violates the U.S. Constitution and further strengthens
     the power of the executive. We fear that such concentration of power threatens the rights of
6    individuals to the free exercise of religion. Furthermore, attempts by an increasingly powerful
     executive to wall-out those seeking refuge and asylum in the United States severely limits our ability
7
     to heed God’s call to welcome the stranger and care for those in need (Mt 25:35-40) thus impinging
8    on our right to the free exercise of religion.

9    32.     Metropolitan New York Synod of the Evangelical Lutheran Church in
10
             America

11   The Metropolitan New York Synod is the regional expression of the Evangelical Lutheran Church in
     America, a member church of the Lutheran World Federation—A Communion of Churches.
12   Lutherans are a diverse group of people, convinced that the Holy Spirit is leading us toward unity in
     the household of God. As Lutherans, we are worshipping God, helping friends and neighbors,
13   celebrating diversity, feeding the hungry, working for justice, and advocating for peace. When we
     serve others and address social issues that affect the common good, we live out our Christian faith.
14   There are nearly 200 congregations across New York City, Long Island, and in the counties of
15   Westchester, Putnam, Orange, Rockland, Sullivan and Dutchess. The Rev. Donald McCoid serves
     as the Lutheran Bishop of the Metro New York area.
16
     The Metropolitan New York Synod of the Evangelical Lutheran Church in America is party to the
17   amicus brief for two reasons. First, building the proposed border wall would divert funds from our
     military. Many Lutherans serve as officers, chaplains and enlisted members of the armed forces. We
18   cannot condone the diversion of well-considered funds allocated by congress intended to support our
19   military because such diversion would be a harm to Lutheran members of the military. Second,
     building the proposed border wall would separate communities along the border. Many Lutherans
20   live in towns, villages and communities that straddle both sides of the border. Religious life is
     among the many elements of life intertwined in these areas. This border wall would separate people
21   who otherwise pray together, worship God together, study the Bible together, tend to each other’s
     needs together. Further, these intertwined Lutheran communities, working closely with other
22   religious communities, have been a source of stability, unity and security in these border areas. The
23   proposed border wall take away the right to exercise religion in these manners, and so we cannot
     support either the building of this proposed wall by diverted funds or otherwise.
24
     33.     Muslim Advocates
25
     Muslim Advocates is a national legal advocacy and educational organization that works on the front
26   lines of civil rights to guarantee freedom and justice for Americans of all faiths. Muslim Advocates
27   advances these objectives through litigation and other legal advocacy, policy engagement, and civic

28                                                     -30-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 35 of 45



1    education. Muslim Advocates also serves as a legal resource for the American Muslim community,
     promoting the full and meaningful participation of Muslims in American public life. Muslim
2    Advocates has an active docket of immigrants' rights cases, and has represented both Muslim and
3    non-Muslim plaintiffs in matters that relate directly to border issues, and has spoken out against
     racist, anti-immigrant, and anti-Muslim rhetoric related to the border wall in recent months. The
4    issues at stake in this case relate directly to Muslim Advocates' work fighting for an inclusive society
     that ensures that all members of our communities are welcome and able to thrive in this country.
5    This includes opposing policies, like the border wall, that inevitably will lead to more civil rights
     violations and a less welcoming society for Muslim and non-Muslim immigrants alike.
6

7    34.     Muslim Bar Association of New York

8    Muslim Bar Association of New York (“MuBANY”) is one of the nation’s largest and most active
     professional associations for Muslim lawyers. MuBANY provides a range of services for the legal
9    community and for the larger Muslim community. One of MuBANY’s missions is to improve the
     position of the Muslim community at large by addressing issues affecting the local and national
10   Muslim population, through community education, advancing and protecting the rights of Muslims
11   in America, and creating an environment that helps guarantee the full, fair and equal representation
     of Muslims in American society. MuBANY works actively to combat anti-Muslim and anti-Islamic
12   stereotypes in the media, courts, law enforcement and the greater community. MuBANY is
     especially concerned by the increasing fear and hysteria used by government officials against
13   immigrant communities as a justification to construct a border wall. Particularly, as nearly two-thirds
     of Muslim Americans identify as immigrants.
14

15   35.     Muslim Urban Professionals (Muppies)

16   Muppies, Inc., also known as Muslim Urban Professionals (“Muppies”), is a nonprofit, charitable
     organization dedicated to empowering and advancing Muslim business professionals to be leaders in
17   their careers and communities. Its mission is to create a global community of diverse individuals
     who will support, challenge, and inspire one another by providing a platform for networking,
18   mentorship, and career development.
19
     Muppies represents an engaged group of Muslim professionals that believe the rights of all
20   Americans, including minorities, should be protected. We oppose any policy or actions that result in
     a reduction of opportunity and freedom for any individuals or groups.
21
     36.     National Council of Jewish Women
22
     The National Council of Jewish Women (“NCJW”) is a grassroots organization of 90,000 volunteers
23   and advocates who turn progressive ideals into action. Inspired by Jewish values, NCJW strives for
24   social justice by improving the quality of life for women, children, and families and by safeguarding
     individual rights and freedoms. NCJW’s Resolutions state that NCJW resolves to work for
25   “Comprehensive, humane, and equitable immigration, refugee, asylum, and naturalization laws,
     policies, and practices that facilitate and expedite legal status and a path to citizenship for more
26   individuals.” Consistent with our Principles and Resolutions, NCJW joins this brief.
27
28                                                    -31-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 36 of 45



1    37.     NETWORK Lobby for Catholic Social Justice
2    NETWORK Lobby for Catholic Social Justice is a national organization founded by Catholic Sisters
3    in 1972. For 45 years we have worked at the intersection of faith and politics. NETWORK Lobby
     for Catholic Social Justice believes the federal budget is a moral document that must reflect the
4    values of our nation. The Trump administration’s plan to use federal funds to construct a border wall
     and increase immigration enforcement must be rejected as it contradicts our nation’s founding
5    principles. The administration’s goal is to restrict the flow of immigrants and refugees, create a
     larger deportation force, and vastly expand private detention centers under the misguided pretext of
6    national security. Such expenditures will lead to greater family separation and create terror in
7    immigrant and border communities. As people of faith, we are called to love our neighbor. The
     perpetuation of suffering brought on by the administration’s policies offend the dignity of all human
8    beings and violate our faith teachings.

9    38.     New Mexico Faith Coalition for Immigrant Justice
10   The New Mexico Faith Coalition for Immigrant Justice is a faith based group that was formed over
11   eight years ago as a response to attacks on our immigrant communities during the last
     administration. Since its formation, the Coalition has been deeply committed to supporting the
12   immigrant families in New Mexico through the hardships of deportation and detention and has been
     outspoken against unjust and inhumane immigration laws, advocating for laws that reflect the higher
13   values of the dignity of the person, unity of the family, richness in diversity, and the freedom of the
     pursuit of purpose. Among the many services we provide to the immigrant community are direct
14   service: connecting families to legal and social resources, faith-based community education of
15   immigrant issues, border awareness programs, micro-loans for immigration form submittals, court
     accompaniment for families, and refugee hospitality program: picking up and finding a place to stay
16   for asylum seekers and asylees released from the Cibola detention center.

17   As an organization focused on bringing diverse spiritual voices to the table in ensuring a life of
     dignity for migrants and refugees, the New Mexico Faith Coalition for Immigrant Justice stands in
18   support of this amicus brief. Remembering the words of Lutheran pastor Martin Niemöller (“First
19   they came for...”) it is important to ensure the separation of powers so minority groups cease to be
     targeted, compromising the health and survivability of our democracy. In New Mexico, as in most
20   states, there are ample examples we see of Muslim refugees, Latin American asylum seekers and
     undocumented migrants and other minority groups being targeted by Immigration enforcement and
21   other government agencies. As such, we believe it is imperative that the balance of powers be more
     strongly followed so as to avoid dangerous appropriations out of line with the desires and well-being
22   of the residents of our country.
23
     39.     New Sanctuary Coalition
24
     The New Sanctuary Coalition (“NSC”) is an immigrant-led organization that coordinates volunteer
25   efforts to provide legal and social support for many hundreds of immigrants, their families, and their
     communities. NSC is grounded in New York’s faith-based and social justice communities, NSC
26   aims to stop the inhumane system of deportation and detention through accompaniment to
27   mandatory ICE check-ins and immigration court hearings; legal support and referrals through clinics

28                                                    -32-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 37 of 45



1    staffed by volunteer lawyers and trained laypeople; assistance with asylum applications; advice on
     pro se defense at court hearings; provision of a bond fund; rights trainings, and advocacy to increase
2    detained immigrants’ access to legal defense tools.
3
     40.     New York Justice for Our Neighbors (United Methodist Church)
4
     New York Justice for Our Neighbors is a faith-based legal services ministry of The United
5    Methodist Church that provides free legal services to indigent immigrants who need to adjust their
     status. Consistent with the Social Principles of The United Methodist Church, New York Justice for
6    Our Neighbors believes that resources should be committed to addressing the root causes of
     migration rather that building a wall. Moreover, scripture compels us to treat the foreigner as the
7
     citizen among us; a border wall is inconsistent with that position.
8
     41.     New York State Council of Churches
9
     The New York State Council of Churches has been in existence since the late 19th Century and
10   currently is comprised of eight denominations (American Baptist Churches USA, Episcopal Church,
     Evangelical Lutheran Church of America, New York Yearly Meeting of the Religious Society of
11
     Friends (Quaker), Reformed Church in America, Presbyterian Church (USA), United Church of
12   Christ, United Methodist Church) and approximately 7,000 congregations from those denominations
     in every part of New York State.
13
     The New York State Council of Churches states in its constitution that “It’s fitting that Christians
14   should manifest their unity by joining together to proclaim the gospel of Jesus Christ and to show
     God’s good and just purposes throughout New York State. Therefore, we covenant to care for one
15   another, safeguard the presence of vital Christian communities, provide hospitality to all, proclaim
16   the gospel boldly in each place, and declare God’s just will among the powers and principalities.”

17   Given our mission, we have a compelling interest to serve as Amici to protect the freedoms of our
     congregations and its lay and clergy leaders that they may freely exercise their first amendment
18   rights to welcome the stranger, advocate for marginalized and vulnerable people and seek their
     welfare. Such advocacy is central to our goal to offer the good news of the Gospel in word and deed
19   in a broken world and to provide effective pastoral care to our congregants and those in the society
20   as a whole. All of our denominations have well developed theological positions to advocate for
     immigrants who have, over the years, been subjected to discrimination and marginalization. We have
21   advocated for government policies and laws which prevent this discrimination and allow for human
     flourishing.
22
     We are deeply grieved by the lawless conduct of the President in unilaterally reallocating federal
23   funds appropriated by Congress to an unauthorized use in order to prevent immigrants from finding
     protection, shelter and freedom in the United States of America. The prospect of future actions by
24
     the President that circumvent the Constitutional requirements for allocating and using tax money
25   threatens to undermine our system of checks and balances. If unrestrained, such conduct can and is
     likely to be used in ways that harm the poor, the vulnerable and the stranger in our midst, and that
26   will undermine the ability of our congregants and their lay and clergy leaders to offer the good news
     of the Gospel.
27
28                                                    -33-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 38 of 45



1    42.     Parish of the Epiphany
2    On behalf of the Parish of the Epiphany, I wish to join our voices in support of the amicus brief that
3    opposes the building of a border wall with public funding. As a welcoming Episcopal community
     committed to working for the dignity of every human being, we believe that Christ calls us to love
4    our neighbors—all of them—and to extend welcome to the stranger, giving the greatest honor to
     those held in lowest esteem. The present Administration's insistence on building a wall on the US-
5    Mexican border, in defiance of the will of Congress, undermines the most vulnerable segments of
     society: the desperate people, among them religious activists and members of small religious groups,
6    who flee to our country for refuge, and US residents whose services will be cut due to the diversion
7    of funding. This action directly contradicts our Christian values and we strongly oppose both the
     building of the wall and the weakening of our democratic institutions.
8
     Our Mission Statement
9
     We are a welcoming Episcopal community, united in God, called to seek and serve Christ in all
10   persons and to transform our world through love and generosity. Christ calls us to be reconcilers and
     to offer hospitality to the stranger, and to reach out to those living on the margins. May God give us
11
     all the grace to live out this imperative.
12
     43.     Pacific Northwest Conference of the United Church of Christ
13
     The Pacific Northwest Conference of the United Church of Christ (“PNCUCC”) is an organization
14   of approximately 80 churches in Washington State, North Idaho and Alaska. Our Constitution and
     Bylaws open with this scriptural guidance; “The Lord has told us what is good. What God requires
15   of us is this: to do what is just, to show constant love, and to live in humble fellowship with our
16   God.” The Pacific Northwest Conference is happy to sign on to this amicus because of a resolution
     we passed in 2017. In the summary of the resolution we stated “...that every immigrant and refugee
17   has inherent dignity and human rights. Every immigrant and refugee should be able to live in safety,
     live without fear, and have access to basic necessities and opportunities.”
18
     44.     Presbyterian Church (U.S.A.)
19

20   Reverend J. Herbert Nelson, II, Stated Clerk of the General Assembly of the Presbyterian Church
     (U.S.A.) (“PCUSA”) joins this brief as the senior ecclesiastical officer of the PCUSA. The PCUSA
21   is a national Christian denomination with nearly 1.6 million members in over 9500 congregations,
     organized into 170 presbyteries under the jurisdiction of 16 synods. Through its antecedent religious
22   bodies, it has existed as an organized religious denomination within the current boundaries of the
     United States since 1706.
23
     This brief is consistent with one hundred and twenty-six years of policies adopted by the General
24
     Assembly of the Presbyterian Church (U.S.A.) wherein we have pressed our government for better
25   treatment of immigrants and refugees. As taught in Exodus 22:21-24 “21 You shall not wrong or
     oppress a resident alien, for you were aliens in the land of Egypt. 22 You shall not abuse any widow
26   or orphan. 23 If you do abuse them, when they cry out to me, I will surely heed their cry; 24 my
     wrath will burn, and I will kill you with the sword, and your wives shall become widows and your
27   children orphans.” The Bible. New Revised Standard Version. Ex 22:21-24. This is but one of the
28                                                      -34-
                                                                 BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                           AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                               MOTION FOR A PRELIMINARY INJUNCTION
                                                                                        19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 39 of 45



1    many instances where we are taught, in fact, encouraged, to be welcoming of others into our midst.
     The citizens of this country, which was founded on the backs of immigrants fleeing persecution in
2    their lands of origin, must find space in their midst for others just like those that came before them.
3    Widows, orphans, or aliens, all can be related to. It is time for us to come together and build the
     possibilities of hope in places where there is great despair. Isn’t that what Jesus did? Jesus stood with
4    those who are outcasts and broken, despised, dejected, damned and demeaned. Jesus reminds us that
     our calling is to be with the least of these. We are accountable to a gospel that we believe calls us to
5    draw closer to the one who gave his own life for us, so we may no longer live in bondage. We are a
     people of faith, who believe in Jesus Christ. And as such, we stand firm against principalities that
6    would dare take away people’s freedoms. If we do not do this work, may God have mercy on our
7    souls.

8    The General Assembly does not claim to speak for all Presbyterians, nor are its policies binding on
     the membership of the Presbyterian Church. However, the General Assembly is the highest
9    legislative and interpretive body for the denomination, and it is the final point of decision in all
     disputes. As such, its statements are considered worthy of the respect and prayerful consideration of
10   all the denomination’s members.
11
     45.     Presentation Sisters at Caminando Juntos
12
     Presentation Sisters’ Hispanic Ministry, Caminando Juntos, has an 18-year history of welcoming the
13   Latinos to the Sioux Falls, SD area by providing immigration services, reunifying unaccompanied
     minors with families, connecting people to social resources, teaching English to adults and creating
14   cultural connections within the broader community. We minister from the gospel mandate, “I was a
     stranger and you welcomed me.” (Matt. 25:35) We strongly believe that it is clearly the role of
15
     Congress to appropriate funds and to authorize the use of those funds. This role is outside of the
16   authority of the Executive Branch of our Government and the President's attempt to use funds
     previously appropriated and designated for other purposes is a violation of the principle of separation
17   of powers which is fundamental to our Democracy.
18   We also believe that both border security and laws are necessary to support the rule of law.
     However, our faith challenges us to consider both the human and financial cost of building a wall at
19   the U.S.-Mexico border. We agree with the U.S. Bishops when they say, “construction of such a wall
20   will only make migrants, especially vulnerable women and children, more susceptible to traffickers
     and smugglers.” We believe that more financial resources should be spent to address the reasons
21   people are so desperately leaving their countries. Our faith calls us to build bridges of dialogue and
     diplomacy with countries from which migrants are fleeing, and work toward compassionate
22   immigration reform across borders.
23
     46.     Romemu
24
     Romemu is a Jewish community that seeks to integrate body, mind, and soul in a progressive, fully
25   egalitarian community committed to tikkun olam, or social action, and to service that flows from an
     identification with the sacredness of all life. As a spiritual community grounded in the twin values
26   of tikkun olam (social action) and a Divine connection meant to inspire us to live more holy and
     engaged lives, we feel that it is our duty and responsibility to speak out against injustice. As a
27
28                                                     -35-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 40 of 45



1    Jewish community engaged with our historical narratives, we know that a large part of our own story
     has been shaped by being refugees and foreigners in strange lands. It is for this reason that the most
2    repeated injunction in the Torah is the commandment to take care of and love the stranger. We
3    know from our own families and historical stories what it is like to be strangers, and we are grateful
     and loyal to this country for the opportunities and blessings that it has provided. We have an
4    obligation as religious, moral, and compassionate individuals to make sure that America continues to
     be a place where those marginalized can find economic security, freedom, and hope.
5
     On behalf of Romemu, we would like to be a signatory to the amicus brief protesting the creation of
6    the wall on our southern border. We protest the criminalization and vilification of economic and
     political refugees. Many in the Romemu community are children and grandchildren of Holocaust
7
     survivors, pogroms and other displacements in other parts of the world. Furthermore, the diversion
8    of monies from the Department of Defense and the Treasury for an altogether different purpose like
     a wall is a threat to our constitution and the rule of law.
9
     No less than 36 times does the Torah mention how we are to treat the "stranger", as it is said in the
10   Book of Exodus 22:20: “You shall not wrong a stranger or oppress them, for you were strangers in
     the land of Egypt.”
11

12   47.     Saint Peter’s Church, Evangelical Lutheran Church in America
13   Saint Peter’s Church is an active parish community of the Evangelical Lutheran Church of American
     in Midtown Manhattan of 750 diverse members engaged in a myriad programs to shape life in the
14   city through worship, visual and performing arts, fellowship, and advocacy. We are a publicly
     declared sanctuary congregation. Our church joins this amicus brief because the members of this
15   community rely on the religious liberty granted by the Constitution of the United States. The
16   protection of religious liberty is ensured by the three co-equal branches of the government. When
     one branch of government usurps the authority of another branch of government, the Constitution
17   itself is challenged and in is jeopardy. Because of our reliance on religious liberty and the
     Constitution in which the right of religious liberty is granted, we can in no way condone any action
18   which undermines the authority of the three co-equal branches of government for the very protection
     of the Constitution is at stake. As Lutherans in the United States, we are all immigrants from other
19   countries: in the 1700s and 1800s predominately from Europe and Scandinavia (Saint Peter’s early
20   heritage), in the 1900s predominately from Africa, Asia and the Middle East, and in the late 1990s
     and early 2000s predominately from Central and South America, the Middle East and several Asian
21   Island nations (Saint Peter’s current heritage). In nearly all cases these Lutheran immigrants to the
     United States were fleeing untenable religious situations in their country of origin. We both know
22   the perils of unfriendly or unstable government, as well as the welcome provided by religious sisters
     and brothers in the various Lutheran churches in the United States. We wish for this religious liberty
23
     to be protected.
24
     48.     Sisterhood of Salaam Shalom
25
     The Sisterhood of Salaam Shalom is opposed to using funds to build border walls. Our mission is to
26   build relationships to put an end to hate. We build bridges and tear down walls. Putting up walls is
     against what we believe this country stands for. All of us entered this country, whether directly or
27
28                                                    -36-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 41 of 45



1    through our relatives, with the goal of living in a land that provides equal values and freedom for all.
     We will stand behind all efforts to maintain the values of our forefathers and mothers. We will
2    continue to tear down those walls and will do what is needed to ensure that new walls are not
3    constructed.

4    49.     Southwest Conference of the United Church of Christ
5    Established in 1964 to serve Arizona, New Mexico, and El Paso, Texas, the 49 congregations and
     communities comprising the Southwest Conference of the United Church of Christ are extravagantly
6    welcoming and affirming followers of Christ called to embody God’s unconditional love and justice
     in the world. We declared ours to be a Sanctuary ministry setting in 2017 responding to the
7
     theological statements and calls for action of the United Church of Christ’s twentieth, twenty-
8    second, twenty-third, twenty-sixth, twenty-ninth, and thirty-first General Synods. We affirm the
     dignity and worth of migrants, call for an end to their deaths, support their communities, renounce
9    militarization of border communities, and affirm the need for the United States to enact
     compassionate and comprehensive immigration reform that protects migrants’ human rights. We
10   embrace the Biblical mandate to offer welcome and hospitality to people fleeing danger. Any
11   government effort to restrict the flow of people fleeing danger is directly contrary to these Biblical
     teachings about caring for the poor and oppressed. The United States government does not have the
12   right under the Constitution to use an unsupported claim of a border emergency to interfere with the
     practice of our religious beliefs.
13
     50.     T’ruah: The Rabbinic Call for Human Rights
14
     T’ruah: The Rabbinic Call for Human Rights is a network of 1,800 rabbis and cantors from all
15
     streams of Judaism that, together with the Jewish community, act on the Jewish imperative to respect
16   and advance the human rights of all people. Grounded in Torah and our Jewish historical experience
     and guided by the Universal Declaration of Human Rights, we call upon Jews to assert Jewish values
17   by raising our voices and taking concrete steps to protect and expand human rights in North
     America, Israel, and the occupied Palestinian territories. T’ruah’s opposition to illegal border wall
18   construction is based in Jewish tradition and history. The Torah teaches the obligation to love the
19   immigrant, just as God loves and cares for the immigrant: “The ger (immigrant) who sojourns with
     you shall be like a citizen unto you, and you shall love this person as yourself, for you were gerim in
20   the land of Egypt. I am Adonai, your God.” (Leviticus 19:34) The ancient rabbis taught that the city
     of Sodom was considered the epitome of evil because the residents made laws prohibiting kindness
21   to strangers. In addition, within the Jewish community, many families are alive today because of the
     relatively open immigration policies of the late 19th and early 20th centuries. And too many Jews
22   died after being trapped in Europe when the borders closed in 1924. We well understand the
23   potentially fatal consequences of xenophobia that criminalizes immigrants and militarizes borders.

24   51.     Temple Israel of Hollywood (CA)
25   Temple Israel of Hollywood, Los Angeles was founded upon a dedication to social justice,
     through both thought and action. Leading Jewish thinkers, including Rabbis Mordechai Kaplan, Leo
26   Baeck and Stephen S. Wise, gave sermons here about important social issues. In 1965, the
27   Reverend Dr. Martin Luther King Jr. spoke movingly from the Temple’s pulpit about segregation,

28                                                     -37-
                                                                    BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                              AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                  MOTION FOR A PRELIMINARY INJUNCTION
                                                                                           19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 42 of 45



1    poverty, freedom, and human dignity. Ten years later, at the end of the Vietnam War, Bob Dylan
     sang “Blowin’ in the Wind” at a Temple seder.
2
     We support the brief on the basis of two principles -
3

4    1. Only the Congress of the United States as defined by the US Constitution has the power to
     allocate funds for any purpose and that the President's decision to ignore a majority vote of the US
5    Congress against allocating funds to build the so-called security wall is unconstitutional;

6    2. We believe that the so-called “Trump Security Wall” is unnecessary and that there are better and
     more effective and humane ways for the United States to manage immigration and process political
7    asylum claims. As a Jewish community, we are commanded to welcome the stranger, and as an
     American community, we are compelled to honor those who apply for political asylum based on a
8
     well-founded fear of persecution should the individual return to his/her home country. To deny even
9    the application of political asylum and to prevent such individuals from even entering the United
     States, as the Trump Administration has threatened to do, is contrary to American law and tradition.
10
     52.     Trinity Church Wall Street
11
     The Rector, Church-Wardens and Vestrymen of Trinity Church in the city of New-York (“Trinity
12
     Church Wall Street”) is a growing and inclusive Episcopal parish of more than 1,200 members that
13   seeks to serve and heal the world by building neighborhoods that live Gospel truths, generations of
     faithful leaders, and sustainable communities. The parish is guided by its core values: faith, integrity,
14   inclusiveness, compassion, social justice, and stewardship. Members come from the five boroughs of
     New York City and surrounding areas to form a racially, ethnically, and economically diverse
15   congregation. More than 20 worship services are offered every week at its historic sanctuaries,
     Trinity Church and St. Paul’s Chapel, the cornerstones of the parish’s community life, worship, and
16
     mission, and online at trinitywallstreet.org. The parish welcomes approximately 2.5 million visitors
17   per year.

18   Trinity Church Wall Street is a member of The Episcopal Church and supports the advocacy
     initiatives of the national Church, including those directed toward issues of migration, refugees and
19   immigration. Specifically, Trinity Church Wall Street is working to promote and support the priority
     issue areas identified by The Episcopal Church: maintaining family unity; building a pathway to
20   citizenship; protecting minors qualifying under the Development, Relief, and Education for Alien
21   Minors Act (“DREAMers”); establishing long-term solutions for Temporary Protected Status
     (“TPS”) holders; and enacting reasonable and compassionate enforcement and border security
22   measures. “For more than a century The Episcopal Church has been engaged in the ministry of
     welcoming immigrants, walking with them as they begin their new lives in our communities and
23   advocating for immigration policies that protect families from separation, offer meaningful access to
     citizenship, and respect the dignity of every human being.” The Episcopal Church Office of
24
     Government Relations, Immigration, available at:
25   https://advocacy.episcopalchurch.org/immigration?0.

26   In addition, Trinity Church Wall Street has undertaken its own initiatives in this area by offering
     direct assistance to refugees, immigrants and asylum seekers, and through the promotion of policies
27   and programs aimed at assisting members of those communities. Over the past two years, Trinity
28                                                    -38-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 43 of 45



1    Church Wall Street has engaged in the following activities in support of migrant communities within
     New York City and throughout the United States:
2
           •   Organized a delegation of clergy to travel to the border in El Paso, Texas, and Juarez,
3
               Mexico, to learn about the plight of refugees and support other clergy and faith-based
4              organizations serving immigrants released from Immigration and Customs Enforcement
               (“ICE”) detention;
5
           •   Convened a conference entitled “Undocumented” to teach members of the public about
6              various forms of migration, asylum and TPS holders and how to best support immigrants and
               refugees;
7

8          •   Partnered with dozens of non-profit organizations across New York City to host the “City of
               Refuge,” a series of events highlighting the need for more humane refugee policies, which
9              included multiple marches, teach-ins, interfaith religious services, and an overnight a “tent
               city” held in the Trinity Church Wall Street churchyard;
10
           •   Partnered with New York non-profits and legislators to advocate for policies to ensure that
11             detention centers holding minor children are responsible for reporting to the public regarding
12             the number and status of the children in their custody;

13         •   Supported individual asylum seekers in connection with their interactions with ICE and
               customs authorities to ensure they are treated fairly and humanely by the immigration
14             system;
15         •   Demonstrated against family separation by participating in the “End Family Separation NYC
16             Rally and March”;

17         •   Promoted vigils and advocacy events concerning inhumane detention policies;

18         •   Through grantmaking, supported organizations that advocate for immigrants and refugees,
               including the New York Immigration Coalition, The Robert Daniel Jones Refugee Shelter,
19             Freedom for Immigrants, and others.
20   The Trump Administration’s efforts to build a border wall and to divert funds properly allocated for
21   other government functions for the construction of the wall is antithetical to the religious and moral
     mission of Trinity Church Wall Street. Trinity Church Wall Street is committed to supporting
22   refugee and immigrant populations regardless of legal status, the President’s efforts to curtail
     migration into the United States through construction of a wall at the southern border runs counter to
23   our religious and humanitarian mission.
24   53.       Unitarian Universalist FaithAction of New Jersey
25
     Unitarian Universalist FaithAction of New Jersey is a not-for-profit advocacy organization
26   representing 90% of all Unitarian Universalist congregations in the state of New Jersey. Grounded in
     our Unitarian Universalist faith, we confront systemic injustice and build a more compassionate
27   society by:
28                                                    -39-
                                                                  BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                            AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                MOTION FOR A PRELIMINARY INJUNCTION
                                                                                         19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 44 of 45



1          •   Educating ourselves and others on social and political issues
2          •   Mobilizing individuals and congregations to act for justice
3
           •   Advocating for equitable and sustainable public policy at state and local levels in New
4              Jersey.

5    We envision a just New Jersey free from systemic oppression and greed, full of engaged people
     committed to each other, to our communities, and to the earth.
6
     Guided by our first principle, “Respect for the inherent worth and dignity of each person,” we reject
7    the current overly politicized and patently unjust Federal policy towards immigrants seeking asylum
8    and/or a path to eventual citizenship in the U.S. The administration’s diversion of taxpayer dollars
     to build a border wall—against the stated wishes of Congress—is only the latest in a series of actions
9    of executive overreach, misguided Homeland Security priorities and the morally bankrupt pursuit of
     political gains on the backs of thousands of otherwise peaceable, productive migrants to our shores.
10
     54.       Unitarian Universalist Mass Action Network
11
     Unitarian Universalist Mass Action is our State Action Network in Massachusetts. We organize and
12
     mobilize the 20,000 Unitarian Universalists in our state to live our values and principles. Unitarian
13   Universalist Mass Action opposes the Trump Administration’s use of taxpayer funds to build a
     monument of hate, ignorance and waste - also known as a border wall. The border wall that already
14   exists was meant to deter border crossings, but what it does is contribute to thousands of cruel,
     painful deaths in the desert. The border wall is not only ineffective, it violates human rights by
15   causing irreparable harm and suffering. We oppose the use of all public funds to further what we see
16   as crimes against humanity.

17   55.       Unitarian Universalist Service Committee
18   The Unitarian Universalist Service Committee (“UUSC”) is a non-sectarian human-rights
     organization powered by grassroots collaboration. Currently based in Cambridge, Mass., UUSC
19   began its work in 1939 when Rev. Waitstill and Martha Sharp took the extraordinary risk of
     traveling to Europe to help refugees escape Nazi persecution. A moral commitment to the rights and
20
     dignity of persons seeking refuge from violence, discrimination, persecution, and natural disasters
21   has been at the center of our organization’s mission for nearly 80 years. That history, coupled with
     our mission to advance human rights and dismantle systems of oppression, calls us to ensure that the
22   United States’ immigration system upholds the rights of all migrants and the integrity of our asylum
     processes. Specifically, our work with grassroots partners in the border region leads us to believe
23   that the appropriation of additional funds for physical barriers along the U.S.-Mexico border,
     particularly in the context of dehumanizing rhetoric from our nation's leaders about immigrants and
24
     refugees who transit across this border, will be used to reduce pathways to seek asylum and cause
25   more unjust suffering and loss of life, as migrants and asylum-seekers are forced to attempt
     dangerous crossings in increasingly remote and inhospitable areas.
26

27
28                                                      -40-
                                                                     BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                               AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                   MOTION FOR A PRELIMINARY INJUNCTION
                                                                                            19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 113 Filed 05/13/19 Page 45 of 45



1    56.     United Methodist Women
2    United Methodist Women is one of the largest Protestant denominational faith organizations for
3    women with approximately 800,000 members whose mission is fostering spiritual growth,
     developing leaders and advocating for justice. Our work includes service to women, children and
4    youth in marginalized communities in the United States and support for such work around the world.

5    Throughout our 150 year history we have worked to follow Jesus’s commandment to love God and
     love our neighbor regardless of race, status or religious beliefs. We have a duty to welcome the
6    stranger. The policies of this administration regarding persons at our southern border are particularly
     harmful to women, children and youth and diverting funds to build a barrier rather that funding
7
     needed operations will increase this harm and make it harder for religious communities to offer care
8    and support for those affected. United Methodist Women joins faith groups in support of an amicus
     brief challenging this illegal method of achieving these policies.
9
     57.     University Christian Ministry at Northwestern University
10
     University Christian Ministry (“UCM”) is a campus ministry of Northwestern undergraduate and
11
     graduate students who try to make faith relevant in daily life. UCM is an honest, safe, and inclusive
12   community following the example of Jesus. We embrace openness, strive to love God, and serve
     others to the best of our ability. In keeping with those values, we welcome Northwestern students
13   into our community regardless of immigration status, and believe that the construction of a southern
     border wall is a senseless injustice.
14

15   58.     West End Synagogue

16   West End Synagogue in New York, NY has signed on to this brief. We are a diverse group of
     individuals and families committed to exploring Jewish life and creating an intellectually
17   challenging, spiritually vibrant, and mutually supportive community. Utilizing the principles of
     Reconstructing Judaism, we celebrate the richness and diversity of Jewish tradition through study,
18   prayer, meditation, music and tikkun olam, or acts of repairing the world. Our social action tradition
     has emphasized acts of kindness, activist work on behalf of social justice, and advocacy. Our support
19
     of California’s motion is very much in this tradition and in the Torah’s admonition to welcome the
20   stranger.

21   We believe that the efforts of the executive branch to take fiscal authority from the Congress violates
     the separation of powers and the appropriations clause of the Constitution. Concentration of power
22   in a strong executive has been used throughout history to curtail freedom of worship and to persecute
     religious minorities. The history of the Jews speaks to this danger. From the persecution of Jews by
23   Pharoah in Egypt to persecution in Europe throughout much of the modern era to the Holocaust,
24   political leaders have used their power to deprive us of our freedom. We have already seen the
     current administration limit immigration of one religious minority, Muslims. The executive’s effort
25   to re-appropriate moneys without Congress’ approval to build a wall sets a dangerous precedent that
     could be used against religious minorities.
26

27
28                                                    -41-
                                                                   BRIEF OF 58 RELIGIOUS ORGANIZATIONS
                                                             AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                 MOTION FOR A PRELIMINARY INJUNCTION
                                                                                          19-cv-00892-HSG
